UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 29, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-141699-05 and 333-173505 YCC HOLDINGS LLC (Exact name of registrant as specified in its charter) DELAWARE 20-8284193 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16 YANKEE CANDLE WAY SOUTH DEERFIELD, MASSACHUSETTS 01373 (Address of principal executive office and zip code) (413) 665-8306 (Registrant’s telephone number, including area code) YANKEE HOLDING CORP. (Exact name of registrant as specified in its charter) Delaware 20-8304743 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16 YANKEE CANDLE WAY SOUTH DEERFIELD, MASSACHUSETTS 01373 (Address of principal executive office and zip code) (413) 665-8306 (Registrant’s telephone number, including area code) Indicate by check mark whether either registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YCC Holdings LLC YesxNoo Yankee Holding Corp. YesxNoo Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that such registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YCC Holdings LLC YesoNox Yankee Holding Corp. YesoNox YCC Holdings LLC and Yankee Holding Corp. are voluntary filers of reports required of companies with public securities under Section 13 or 15(d) of the Securities Exchange Act of 1934, and each of YCC Holdings LLC and Yankee Holding Corp. would have filed all reports which would have been required of it during the past 12 months had it been subject to such provisions. Indicate by check mark whether each registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that such registrant was required to submit and post such files). YCC Holdings LLC YesxNoo Yankee Holding Corp. YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether each registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. YCC Holdings LLC Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller Reporting Company o Yankee Holding Corp. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller Reporting Company o Indicate by check mark whether either registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ Nox The registrants had no common equity held by non-affiliates as of the last business day of the most recently completed second fiscal quarter. 2 YCC Holdings LLC does not issue common stock but has one member’s interest issued and outstanding.YCC Holdings LLC’s sole member is Yankee Candle Investments LLC. As of February 28, 2013, there were 497,981 shares of Yankee Holding Corp. common stock, $.01 par value, outstanding, all of which are owned YCC Holdings LLC. Documents incorporated by reference (to the extent indicated herein). None 3 TABLE OF CONTENTS Item Page PART I Item 1. Business 5 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 20 Item 2. Properties 20 Item 3. Legal Proceedings 22 Item 4. Mine Safety Disclosures 22 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6. Selected Financial Data 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 48 Item 8. Financial Statements and Supplementary Data 50 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 97 Item 9A. Controls and Procedures 97 Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules 4 Table of Contents EXPLANATORY NOTE This Annual Report on Form 10-K is a combined report of YCC Holdings LLC (“YCC Holdings”) and Yankee Holding Corp. (“Holding Corp.”), a direct 100% owned subsidiary of YCC Holdings. Unless the context indicates otherwise, any reference in this report to the “Companies,” “Company,”“we,” “us” and “our” refers to YCC Holdings together with its direct and indirect subsidiaries, including Holding Corp. All of the operating results of YCC Holdings and Holding Corp. are derived from the operating results of The Yankee Candle Company, Inc. (“Yankee Candle”), a wholly owned subsidiary of Holding Corp.Where information or an explanation is provided that is substantially the same for each company, such information or explanation has been combined.Where information or an explanation is not substantially the same for each company, we have provided separate information and explanation.In addition, separate financial data and financial statements for each company are included in Part II (Item 6 and Item 8). FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains a number of forward-looking statements. Any statements contained herein, including without limitation statements to the effect that the Company or its management “believes,” “expects,” “anticipates,” “plans” and similar expressions that relate to prospective events or developments should be considered forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. There are a number of important factors that could cause our actual results to differ materially from those indicated by such forward-looking statements. These factors include, without limitation, those set forth below in “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Future Operating Results.” We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. PART I ITEM 1. BUSINESS Organization On February 6, 2007, Yankee Candle, our “Predecessor” public company, merged (the “Merger”) with an affiliate of Madison Dearborn Partners, LLC (“MDP” or “Madison Dearborn”). In connection with the Merger, YCC Holdings acquired all of the outstanding capital stock of the Predecessor for approximately $1,413.5 million in cash. YCC Holdings was owned by affiliates of MDP and certain members of our senior management subsequent to the merger. YCC Holdings owns 100% of the stock of Holding Corp., together the “Successor” companies, which in turn owns 100% of the stock of Yankee Candle. In February 2011, YCC Holdings formed a wholly-owned subsidiary, Yankee Finance, Inc. (“Yankee Finance”), for the purpose of issuing, in conjunction with YCC Holdings, $315.0 million aggregate principal amount of 10.25%/11.00% Senior Notes due 2016 (the “Senior PIK Notes”) pursuant to an indenture, dated February 9, 2011.Simultaneously, all equity interests in YCC Holdings previously held by MDP and certain members of management were exchanged for like interests in Yankee Candle Investments LLC (“Yankee Investments”), the newly formed parent of YCC Holdings. In the fiscal second quarter of 2011, the Companies formed Yankee Candle Group LLC, a Delaware limited liability company (“Yankee Group”).Yankee Group is the parent of Yankee Investments. The members of Yankee Group include certain funds affiliated with Madison Dearborn, as well as certain management and directors of Holding Corp. In connection with the formation of Yankee Group, a second exchange of equity interests occurred, whereby holders of Class A, Class B and Class C common units in Yankee Investments exchanged such units on a one for one basis for an identical interest in Class A, Class B, and Class C common units of Yankee Group.After the exchange, each unit holder had the same ownership interest with the same rights and features in Yankee Group that it previously had in Yankee Investments.As of December 29, 2012, all outstanding common units of Yankee Investments were owned by Yankee Group. 5 Table of Contents See the entity chart below: Overview We are the largest specialty branded premium scented candle company in the United States based on our annual sales. We have a 43-year history of category leadership and growth by marketing Yankee Candle products as affordable luxuries, consumable products, and valued gifts. We offer approximately 3,700 stock-keeping units (SKUs) of candle products in approximately 440 fragrances, which include a wide variety of jar candles, Samplers® votive candles, Tarts® wax potpourri, pillars and other candle products, the vast majority of which are marketed under the Yankee Candle® brand. We also sell a wide range of other home fragrance products, including electric plug home fragrancers, decorative reed diffusers, room sprays, potpourri, scented oils and coordinated candle related and home decor accessories. Additionally, we offer products such as the Yankee Candle Car Jars® auto air freshener product line, travel sprays and other products to fragrance cars and small spaces. We operate a vertically integrated business model with approximately 76% of our gross sales for the fifty-two weeks ended December 29, 2012 generated by products we manufactured at our Whately, Massachusetts facility. Candle products are the foundation of our business, and are available in a wide range of fragrances and colors across a variety of jar candles.Our candle prices range from $1.99 for a Samplers® votive candle to $27.99 for a large 22-ounce jar candle. This variety ensures each customer can find Yankee Candle products appropriate for the consumer's lifestyle and budget. In addition to our "everyday" product offerings, we also offer seasonally-appropriate fragrances, products, home décor accessories, and giftsets on a limited edition, seasonal basis. These themed temporary programs occur four times a year: Spring, Summer, Fall, and the Christmas/Holiday season. Distribution: Customer Touchpoints We sell our products in multiple channels of distribution across many countries. Our customer touchpoints include our own company-operated retail stores, the Consumer Direct business, the Fundraising business as well as a global network of both national account and independent specialty gift customers and channels.We have an extensive and growing national and international wholesale segment with a diverse customer base.As of December 29, 2012, we had a domestic wholesale network of approximately 27,800 locations in North America, typically in non-mall locations. Outside of North America, we sell our products primarily through our subsidiary Yankee Candle Company (Europe), Ltd. (“YCE”), which has an international wholesale customer network of approximately 5,900 locations and distributors covering 55 countries as of December 29, 2012. We also sell our products in Japan, Korea, China and other Asian countries through our Asian distributors and in Latin America through multiple distributors. We have a growing retail store base primarily located in shopping malls and lifestyle centers. As of December 29, 2012, we operated 568 Yankee Candle retail stores, 562 in the United States and 6 in Canada. We operate two flagship stores, a 90,000-square-foot store in South Deerfield, Massachusetts, which is a major tourist destination in Massachusetts, and a second 42,000-square-foot flagship store in Williamsburg, Virginia.Our Consumer Direct business is an important brand building opportunity with catalog circulation of approximately 6.2 million and email circulation of over 548 million in 2012. The Fundraising business distributed selected Yankee Candle brand and non-branded products through approximately 21,600 fundraising groups and worked with approximately 3.2 million individual sellers as of December 29, 2012. 6 Table of Contents Industry Overview We operate primarily in the domestic giftware industry. Within this industry we compete in sub-markets, including, primarily, the domestic total candle, home fragrance, scented candle and premium scented candle markets. Based upon market data from Kline & Company, we believe that the domestic home fragrance market, including candles, has grown at an approximately 2% compound annual rate from 2006 to 2011, reaching sales of approximately $7.4 billion; the domestic premium scented candle market, which is our primary market, represented 63% of the domestic scented candle market in 2011, versus 57% in 2006, reaching sales of approximately $2.0 billion. Segments We operate our business using three reportable segments: Retail, Wholesale and International. We present information pertaining to our segments and the geographic areas in which we operate in Note 19, Segments of Enterprise and Related Information, of the Notes to Consolidated Financial Statements in "Item 8. Financial Statements and Supplementary Data" of this Form 10-K. Retail Operations Our retail operations include our retail stores, our Consumer Direct business, our Fundraising business, and Chandler's restaurant (located at our South Deerfield, Massachusetts flagship store). All of our retail stores are Yankee Candle-owned and operated; none are franchised.Retail sales, as a percentage of total sales, increased slightly from 57% in fiscal 2011 to 58% in fiscal 2012. Retail Stores During fiscal 2012, we increased our Yankee Candle retail sales base by 16 net stores, ending the period with 568 Yankee Candle retail stores in 46 states and in one province in Canada. The average capital requirement to open a new Yankee Candle store, including initial working capital, is approximately $0.2 million. In opening new stores, we target high traffic retail locations in shopping malls and lifestyle centers. Our retail stores, excluding our two flagship stores, average approximately 1,630 gross square feet. Of our 568 Yankee Candle retail stores, 361 are located in shopping malls. The non-shopping mall locations include our South Deerfield, Massachusetts and Williamsburg, Virginia flagship stores. We believe that our flagship stores are the world's largest candle and holiday-themed stores with approximately 90,000 square feet of retail and entertainment space in South Deerfield and 42,000 square feet in Williamsburg. These stores promote Yankee Candle's brand image and culture and allow us to test new product and fragrance introductions. The South Deerfield flagship store is a major tourist destination and provides visitors with a total shopping and entertainment experience including the Yankee Candlemaking Museum and Chandler's, a 240-seat restaurant. This flagship store also includes our Yankee Candle Home "store within a store," which showcases home goods, accessories, furnishings and decorative accents in sophisticated country décor settings. The Williamsburg flagship store features candle dipping, candle-making demonstrations, animated musical entertainment and an old-time photo studio. In addition to our retail stores, we also sell our products directly to consumers through the Consumer Direct business, and the Fundraising business. We believe these two businesses will continue to serve as important sources of revenue growth and profitability, while also helping to build brand awareness, introduce our products to new customers and drive traffic to our retail stores. Outstanding customer service and a knowledgeable employee base are key elements of our retail strategy. We emphasize formal employee training, particularly with respect to product quality, candle manufacturing and the heritage of Yankee Candle. We also have a well-developed, eleven-day training program for managers and assistant managers and an in-store training program for sales associates. Our high customer service standards are an integral part of our ongoing success. Each store is responsible for implementing and maintaining these customer service standards. Consumer Direct Business As part of the Consumer Direct business, which is a component of our retail operations, we market our products through our consumer direct mail catalogs and Internet web site. The Consumer Direct business generated $53.1 million of sales in 2012, compared to $38.4 million of sales in 2011. Our consumer direct mail catalogs feature a wide selection of our most popular products, together with additional products and offerings exclusive to our catalog channel. We believe that our consumer direct mail catalog constitutes an important marketing tool, serving to increase the awareness and strength of the Yankee Candle® brand and driving sales to both our retail stores and Internet web site. Our web site, www.yankeecandle.com provides our on-line customers with an easy and convenient way to purchase a wide variety of our most popular products. The web site also offers features designed to promote sales and provide enhanced customer service and convenience, including personalized guest registration, gift cards and other gift giving programs, a store locator, decorating ideas, sites dedicated to corporate gifts, weddings and other customized purchasing opportunities. We plan to implement various initiatives designed to drive further growth in this business, including continued enhancements to our website, strategic investments designed to increase conversion, build out of our web database, and increased catalog and email circulation as part of our segmented marketing. 7 Table of Contents Fundraising Business Our fundraising business, which is a component of our retail operations, distributes selected Yankee Candle® branded products through fundraising organizations. As of December 29, 2012, we sold our products to approximately 21,600 fundraising organizations which in turn resulted in approximately 3.2 million individual sellers selling Yankee Candle products in their local schools and communities. The Fundraising business generated $43.2 million in sales in 2012, compared to $39.8 million in sales in 2011. We have increased both our internal sales force and our independent sales representatives over the past several years, and plan to continue to do so as we expand this business into additional geographies. We believe this channel presents significant growth opportunities and also serves to increase our brand awareness and introduce our products to new groups of potential customers. Wholesale Operations Our wholesale strategy focuses on home decor, gift and other image appropriate retailers. The wholesale business is an integral part of our growth strategy and, together with our other distribution channels, helps to further build our brand awareness. We believe the Yankee Candle® brand name is the most recognized brand in the premium scented candle market. Our wholesale customers are also loyal, with approximately 79% of our U.S. wholesale accounts having been customers for more than five years. We believe that our ability to provide industry leading category management expertise to our wholesale customers regarding product knowledge, display suggestions, promotional ideas and geographical consumer preferences is a significant competitive advantage that we plan to continue to leverage. Over the past five years, we have increased our wholesale locations from approximately 16,700 to approximately 27,800 locations in North America as of December 29, 2012. We have done this by continuing to be the leading candle and home fragrance company in the gift channel, working with a diverse customer base which includes independent gift retailers and leading national gift retailers such as Hallmark, while also expanding our business in new channels and national accounts. These channels include leading home specialty retailers such as Bed Bath & Beyond, leading national department stores such as Kohl's, regional department stores, "premium mass" retailers such as Target and Meijer, home improvement retailers and selected club stores and other national accounts. We plan to continue this multi channel approach, using new brands and products to allow us to gain additional selling space in our existing customers and to penetrate new channels and customers as well. In the gift channel, we plan to grow our business by, among other things, employing dedicated gift channel sales teams to work closely with retailers like Hallmark and some of our larger independent gift retailers to provide tailored marketing and merchandising programs specific to the channel and to provide enhanced category management expertise and account level sales planning. We also plan to continue to expand our presence in the specialty retail channels by driving further expansion into other home fragrance categories in retailers and by exploring the use of new brands and products to allow us to penetrate new channels, such as the specialty craft channel and the development of branded businesses in other complimentary channels of distribution. Our non-Yankee branded Scent BeadsTM product line continues to be well received and is allowing us to gain entry into the food drug and mass channel in a brand appropriate and innovative way. We use a dedicated in-house direct telemarketing sales force along with a third party service to service our wholesale customers. In addition, we have several account managers located in field offices across the United States to help us service our larger accounts. This provides us with greater control over the sales process, and allows us to provide customers with better and more accurate information, faster order turn-around and improved customer service, to create more consistent merchandising nationwide and to reduce costs. International Operations We sell our products in the United Kingdom and elsewhere in Europe primarily through international distributors and our wholly-owned subsidiary YCE, which utilizes our distribution center located in Bristol, England. YCE has an international wholesale customer network of approximately 5,900 locations and distributors covering 55 countries as of December 29, 2012. YCE sells our products through multiple channels, with the majority of its sales occurring in the United Kingdom and Ireland through independent gift stores, national accounts and also through its "store within a store" retail concessions business. YCE also sells directly to wholesale accounts in countries such as Germany, Italy and France, and to numerous other countries through distributors. We intend to continue to grow our business outside of North America by leveraging our wholesale distribution network and our existing distribution center in Bristol, England, and by further expanding our international business, including further geographic expansion in Asia, primarily in Japan, China and Korea and in Latin America. New Product Innovation We target approximately 25% to 35% of our total company sales to result from the introduction of new products each year. Our long history as a product innovator in the premium scented candle segment has been supported by our strong and experienced in-house Product Development, Brand Merchant, Consumer Insights, Marketing, Design, and Creative Development teams, which include artists, master fragrance specialists, designers, package developers, trend agents, Research & Development lab professionals, market researchers, and brand managers. These internal experts work closely together, along with a network of outside partners, to identify key market trends, to translate these key insights into business strategies, and to develop new product concepts. 8 Table of Contents In 2012, we introduced 22 new fragrances to our flagship Housewarmer® product line, 26 new fragrances in our seasonal Limited Editions, 4 new fragrances to our Pure Radiance brand, and an additional 29 new fragrances across our Simply Home™, Yankee Candle Home Classics® and other specialty brands. We also added several new technologies and product forms to our existing candle portfolio, including the launch of our new Pure Radiance Crackling Lumiwick. We continued to expand our home fragrance, car and small space product offerings; introducing the ScentPlug® air freshener separates line, With a Twist™ room fragrancers, Almost Anywhere Jar™ air fresheners and Fragrance Spheres™ odor neutralizing beads. Manufacturing Approximately 76% of our gross sales for each of the fifty-two weeks ended December 29, 2012 and December 31, 2011 were generated by products manufactured at our 294,000 square foot facility in Whately, Massachusetts. As a vertically integrated manufacturer, we are able to closely monitor the quality of our products, control our production costs and effectively manage inventory. We believe this is an important competitive advantage that enables us to ensure high quality products, maintain affordable pricing and provide reliable customer service. Our products are manufactured using filled, molded, compressed and dipped manufacturing methods. The majority of our products are filled products which are produced by pouring colored, scented liquid wax into a glass container with a wick. Tapers are produced through a dipping process and Tarts® wax potpourri and Samplers® votive candles are made by compression. We use high quality fragrances, premium grade, highly refined paraffin and soy waxes, and superior wicks and dyes to maintain the premium quality characteristics of our products. Our manufacturing processes are designed to ensure the highest quality of candle fragrance, wick quality and placement, color, fill level, shelf life and burn rate. We are continuously engaged in efforts to further improve our quality and lower our costs by using efficient production and distribution methods and technological advancements. Suppliers We maintain strong relationships with our principal fragrance and wax suppliers. We believe we use the highest-quality suppliers in our industry. We have been in the business of manufacturing premium scented candles for many years and are therefore knowledgeable about the different levels of quality of raw materials used in manufacturing candles. As a result, we have developed, jointly with our suppliers, proprietary fragrances which are exclusive to Yankee Candle. Most raw materials used in the manufacturing process, including glassware, wick and packaging materials, are readily available from alternative sources at comparable prices. For each of 2012, 2011 and 2010, no single supplier represented more than 10% of our total cost of goods sold. Order Processing and Distribution Our systems allow us to maintain efficient order processing from the time an order enters the system through shipping and payment collection from customers. We operate uniform computer and communication software systems allowing for online information access between our headquarters and retail stores. We use a software package that allows us to forecast demand for our products and efficiently plan our production schedules. We also utilize a pick-to-light system which allows Yankee Candle employees at our distribution center to receive information directly from the order collection center and quickly identify, by way of blinking lights, the products and quantity necessary to fill a particular order. We also use handheld optical scanners and bar coded labels to accurately track shipments and provide better service to customers. Our manufacturing and distribution software platforms enable us to further enhance our inventory management and customer service capabilities and also support a larger infrastructure. We believe that our systems for the processing and shipment of orders from our distribution center have enabled us to improve our overall customer service through enhanced order accuracy and reduced turnaround time. The products we sell in the United States are generally shipped by various national small-parcel carriers or other freight carriers. Our products are shipped to our retail stores, with the frequency of deliveries based upon a store's sales volume and seasonal variances in demand. We ship to wholesale customers as orders are received. We believe that our timely and accurate distribution is an important differentiating factor for our wholesale customers. This belief is based on regular conversations between our management and sales force and feedback from our wholesale customers. Intellectual Property As of December 29, 2012, Yankee Candle has 123 U.S. registered trademarks, several of which are the subject of multiple registrations, including Yankee® (for candles), Yankee Candle® , Housewarmer® , Samplers® , Tarts® and Car Jars®, and has pending several additional trademark applications with respect to its products. We also register certain of our trademarks in various foreign countries. Trademark registrations allow us to use those trademarks on an exclusive basis in connection with our products. If we continue to use our trademarks and make all required filings and payments these trademarks can continue in perpetuity. These registrations are in addition to various copyright registrations and patents held by us, and all trademark, trade dress, copyright, patent and other intellectual property rights of Yankee Candle under statutory and common law. Our intellectual property further includes various proprietary product formulas, business methods and manufacturing and design "know how." 9 Table of Contents We believe that our trademarks and intellectual property rights are valuable assets and we intend to maintain and renew our trademarks and their registrations and to vigorously defend them and all of our intellectual property rights against infringement. Environmental Matters We are subject to various federal, state, local and foreign laws and regulations governing the generation, storage, use, emission, discharge, transportation and disposal of hazardous materials and the health and safety of our employees. In addition, we are subject to environmental laws which may require investigation and cleanup of any contamination at facilities we own or operate or at third party waste disposal sites we use. These laws could impose liability even if we did not know of, or were not responsible for, the contamination. We have in the past and will in the future incur costs to comply with environmental laws. We are not, however, aware of any costs or liabilities relating to environmental matters, including any claims or actions under environmental laws or obligations to perform any cleanups at any of our facilities or any third party waste disposal sites, that are expected to have a material adverse effect on our operations, cash flow or financial position. It is possible, however, that such costs or liabilities may arise in the future. Competition We compete generally for the disposable income of consumers with other manufacturers and retailers in the giftware industry. The giftware industry is highly competitive with a large number of both large and small participants. Our products compete with other scented and unscented candle, home fragrance, personal care and other fragrance-inspired products and with other gifts within a comparable price range, like boxes of candy, flowers, wine, fine soap and related merchandise. Our competitors distribute their products through independent gift retailers, department stores, mass market stores and mail order houses and some of our competitors are part of large, diversified companies having greater financial resources and a wider range of product offerings than us. In the premium scented candle segment of the market, in which we primarily compete, our manufacturing competitors include branded and private label manufacturers. There has been some consolidation in recent years in the manufacturing segment of the candle market and based on our current knowledge and understanding of the industry we expect that this trend may continue. Our retail stores compete primarily with specialty candle and personal care retailers and a variety of other retailers including department stores, gift stores and national specialty retailers that carry candles along with personal care items, giftware and houseware. In addition, while we focus primarily on the premium scented candle segment, candles are also sold outside of that segment by a variety of retailers including mass merchandisers. Employees As of December 29, 2012, we employed approximately 2,500 full-time employees and approximately 2,700 part-time employees, excluding seasonal and temporary employees. We are not subject to any collective bargaining agreements, and we believe that our relations with our employees are good. We also use seasonal and temporary workers, as necessary, to supplement our labor force during peak selling or manufacturing seasons. Available Information YCC Holdings and Holding Corp. make their Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K, and any related amendments, available free of charge through our website atwww.yankeecandle.com as soon as reasonably practicable after we electronically file such material with (or furnish such material to) the Securities and Exchange Commission (the “SEC”). ITEM 1A. RISK FACTORS Risks Relating to Economic Conditions Economic conditions in the United States and certain international markets could adversely affect our business and financial results. As a retailer that is dependent upon consumer discretionary spending, our results of operations are sensitive to changes in macro-economic conditions. Our customers may have less money for discretionary purchases as a result of job losses, foreclosures, bankruptcies, increased fuel and energy costs, higher interest rates, higher taxes, reduced access to credit and lower home prices. Consumer confidence and discretionary spending may also be adversely affected by geopolitical events, such as wars, acts of terrorism, or political instability. Any resulting decreases in customer traffic and/or average value per transaction will negatively impact our financial performance as reduced revenues result in sales de-leveraging which creates downward pressure on margins. Similarly, these factors may negatively impact the financial and operating condition of our wholesale customer base which in turn could cause them to reduce or delay their purchases of our products and increase our exposure to losses from bad debts.There is also a risk that if negative economic conditions persist for a long period of time or worsen, consumers may make long-lasting changes to their discretionary purchasing behavior, including less frequent discretionary purchases on a more permanent basis. 10 Table of Contents In addition, the ongoing credit and financial market issues in the Euro-Zone and the resulting austerity measures and pressure on all economies may negatively impact our International operations, which are focused primarily in Europe. Risks Relating to Our Business Our failure to protect our reputation could have a material adverse effect on our brand image. We compete primarily in the premium segment of the scented candle and home fragrance markets. Our products are sold at a premium to the cost of competitive products sold in mass market channels. Our ability to charge a premium price depends upon the high quality of our products and the strength of and reputation for quality associated with our brand. Our ability to maintain our reputation is critical to our brand image. Our reputation could be jeopardized if we fail to maintain high standards for merchandise quality. Any negative publicity about these types of concerns may reduce demand for our merchandise. Failure to comply with ethical, social, product, labor and environmental standards, or related political considerations, could also jeopardize our reputation and potentially lead to various adverse consumer actions. Failure to comply with applicable laws and regulations, to maintain an effective system of internal controls or to provide accurate and timely financial statement information could also hurt our reputation. Damage to our reputation or a resulting loss of consumer confidence for any of these or other reasons could have a material adverse effect on our results of operations, financial condition and cash flows, as well as require additional resources to rebuild our reputation. Many aspects of our manufacturing and distribution facilities are customized for our business; as a result, the loss of one of these facilities would materially disrupt our operations. Approximately 76% of our gross sales for the fifty-two weeks ended December 29, 2012 were generated by products we manufactured at our manufacturing facility in Whately, Massachusetts and we rely primarily on our distribution facilities in South Deerfield, Massachusetts to distribute our products. Because most of our machinery is designed or customized by us to manufacture our products, and because we have strict quality control standards for our products, the loss of our manufacturing facility, due to natural disaster or otherwise, would materially affect our operations. Similarly, our distribution facilities rely upon customized machinery, systems and operations, the loss of which would materially affect our operations. Although our manufacturing and distribution facilities are adequately insured, if our facilities were destroyed we believe it would take up to twelve months to resume operations at a level equivalent to current operations. We depend upon our information technology systems, and we can not assume that we will successfully maintain and upgrade where necessary, our information systems to support our future growth. We are dependent on information technology systems to operate our websites, process transactions, manage inventory, purchase, sell and ship goods on a timely basis and maintain cost-efficient operations. Our information technology systems depend on global communication providers, telephone systems, hardware, software and other aspects of Internet infrastructure that have experienced significant system failures and outages in the past.Our systems are susceptible to outages due to fire, floods, power loss, telecommunication failures, and similar events.Despite the implementation of network security measures, our systems may be vulnerable to computer viruses, hacking or other attacks, break-ins and similar disruptions from unauthorized tampering with our systems. The occurrence of these or other events could disrupt or damage our information technology systems and inhibit internal operations, the ability to provide customer service or the ability of customers or sales personnel to access our information systems. Management uses information systems to support decision making and to monitor business performance. We may fail to generate accurate financial and operational reports essential for making decisions at various levels of management. Failure to adopt systematic procedures to maintain quality information technology general controls could disrupt our business. In addition, if we do not maintain adequate controls such as reconciliations, segregation of duties and verification to prevent errors or incomplete information, our ability to operate our business could be materially adversely affected. We are also implementing enterprise-wide information systems initiatives and investments to optimize our business processes, including the planned implementation of new enterprise resource planning and warehouse management information systems. There is substantial potential risk of disruption to key business operations whenever complex systems are implemented, including with respect to unanticipated implementation costs, systems integration risks, employee training and process redesign. If our systems implementation initiatives fail or are significantly delayed, our ability to continue to improve existing operations and support future growth could be materially adversely affected. It will be difficult to maintain our historical growth rates. If we fail to grow our business as planned, our future operating results may suffer. We intend to continue to pursue a long-term business strategy of increasing sales and earnings by expanding our retail and wholesale operations both in the U.S. and internationally. Our ability to grow these operations successfully is dependent in part on several factors beyond our control, including economic conditions, consumer preferences, and the competitive environment in the markets in which we compete, and we may not be able to achieve our planned growth or sustain our financial performance. Our ability to anticipate changes in the candle, home fragrance and giftware industries, and identify industry trends, will be critical factors in our ability to remain competitive. 11 Table of Contents We expect that it will become more difficult to maintain our historical earnings growth rate, which could negatively impact our operating margins and results of operations.New stores typically generate lower operating margin contributions than mature stores because (i) fixed costs, as a percentage of sales, are higher and (ii) pre-opening costs are fully expensed in the year of opening. In addition, our retail sales generate lower segment margins than our wholesale sales.Over the past several years, our wholesale business has grown by increasing sales to existing customers and by adding new customers. If we are not able to continue this, our sales and profitability could be adversely affected. In addition, as we expand our wholesale business into new channels of trade that we believe to be appropriate, sales in some of these new channels may, for competitive reasons within the channels, generate lower margins than do our existing wholesale sales. Similarly, as we continue to broaden our product offerings in order to meet consumer demand, we may do so in part by adding products that have lower product margins than those of our core candle products. Our profitability may be affected by increases in the cost of raw materials. Further increases in wax prices above the rate of inflation may negatively impact our cost of goods sold and margins. Any shortages in refined oil supplies could impact our wax supply. Our cost of goods sold is impacted by the fluctuations in the price of various raw materials, including wax, dye, fragrance oils and glass. Price and availability of these raw materials could be negatively impacted by numerous factors, including weather, supply disruptions, governmental regulation, transportation delays, or other factors. In the past several years significant increases in the price of crude oil have adversely impacted our transportation and freight costs and have contributed to significant increases in the cost of various raw materials, including wax, which is a petroleum-based product. This, in turn, negatively impacts our cost of goods sold and margins.Future significant increases in wax prices could have an adverse affect on our cost of goods sold and could lower our margins. In addition to the impact of increased wax prices, any shortages in refined oil supplies may impact our wax supply. The closing or disruption of oil refineries could significantly limit our ability to source wax and negatively impact our operations. Any future prolonged interruption or reduction in wax supplies could negatively impact our operations, sales and earnings. We rely on a small number of key vendors to supply a significant amount of the commodities we use to manufacture our candle and wax products. We source a majority of our petroleum-based and soy-based wax from a limited number of premium wax suppliers.In addition, we source a majority of the fragrance we incorporate in our home fragrance products from a small number of prominent fragrance companies.While we have long-term contractual and business relationships with our key vendors, there can be no assurance that we will be able to source all of the wax and fragrance necessary for us to meet market demand for our products, particularly if our business continues to grow.In addition, we are dependent on our key wax and fragrance vendors shipping us adequate volumes of the commodities they supply to us correctly and in a timely manner.If our supply of wax or fragrance is disrupted, or if our wax and fragrance supplies do not meet our quality requirements, there could be a material adverse effect on our results of operations, financial condition and cash flows. The failure or delay of a third party to supply goods to our customers could adversely impact our business. For certain of our operations, we rely on third-party vendors to supply goods to our customers. The failure of such vendors to deliver our goods in a timely or appropriate manner could adversely impact our customer relationships, which would adversely impact our business. For example, we currently utilize third party fulfillment providers for the Fundraising business and the Consumer Direct business. Delays or other problems encountered by our third-party vendors could have an adverse effect on our business, including our reputation and ability to grow our operations as planned. The loss or significant deterioration in the financial condition of a significant wholesale customer, or a bankruptcy filing and subsequent bankruptcy proceedings by such a customer, could negatively impact our sales and operating results. The loss or significant deterioration in the financial condition of one of our major customers could have a material adverse effect on our sales, profitability and cash flow to the extent that we are unable to offset any revenue losses with additional revenue from existing customers or by opening new accounts. We continually monitor and evaluate the credit status of our customers and attempt to adjust trade and credit terms as appropriate. Given the current economic environment, there is an increased risk that wholesale customers could be forced to cease or significantly reduce their purchases from us. The loss of one or more significant wholesale customers, or a significant reduction in their operations, could materially adversely impact our results of operations and financial position. In addition, in the event that one of our significant wholesale customers files for bankruptcy protection, there are various potential claims that may arise in connection therewith that, if filed and adversely decided, could potentially negatively impact our operating results and financial position. 12 Table of Contents Sustained interruptions in the supply of products from overseas may affect our operating results. We source various accessories and other products from Asia. A sustained interruption of the operations of our suppliers, as a result of economic difficulties, the impact of global shipping capacity constraints, the impact of health epidemics, natural disasters or other factors, could have an adverse effect on our ability to receive timely shipments of certain of our products, which might in turn negatively impact our sales and operating results. Failure to adequately protect our intellectual property and curb the sale of counterfeit merchandise could injure the brand and negatively affect sales. We believe that our trade names, trademarks and patents are an essential element of our strategy. We have obtained or applied for federal registration of these trade names, trademarks and patents and have applied for or obtained registrations in many foreign countries. There can be no assurance that we will obtain such registrations or that the registrations we obtain will prevent the imitation of our products or infringement of our intellectual property rights by others.Unauthorized third parties may counterfeit our products, typically in a manner that projects lesser quality or carries a negative connotation, thereby damaging our brand in markets where counterfeit product is prevalent.Despite our efforts to curb counterfeiting, we may not be able to successfully protect our brand and enforce our intellectual property rights.In addition, the laws of many counties do not protect intellectual property rights to the same degree as the laws of the United States. Cyber security threats, including a privacy or data breach, could damage our relationships with our customers, harm our reputation, expose us to litigation and adversely affect our business. As part of our normal course of business, we collect, process and retain sensitive and confidential customer information, including credit card information. Despite the security measures we have in place, our facilities and systems, and those of our third-party service providers, may be vulnerable to cyber security breaches, acts of vandalism, computer viruses, misplaced or lost data, programming and/or human errors or other similar events. Any cyber security breach involving the misappropriation, loss or other unauthorized disclosure of confidential information, whether by us or our third-party service providers, could severely damage our reputation and our relationship with our clients, expose us to risks of litigation and adversely affect our business. In addition, we may incur significant remediation costs in the event of a cyber security breach, including liability for stolen client or associate information, repairing system damage or providing credit monitoring or other benefits to clients affected by the breach. We may also incur increased cyber security protection costs to guard against future cyber incidents. These and other cyber security-related compliance, prevention and remediation costs may adversely impact our financial position, results of operations and cash flows. We face risks associated with conducting business via the Internet in our Consumer Direct and Fundraising businesses. We sell our products via the Internet through “yankeecandle.com” and associated websites that support our business divisions.Our Internet operations are subject to a number of risks, including: ● successful implementation of new systems, Internet platforms, and system integrations ● failure of our computer systems, and those of key business partners, resulting in web downtimes and other technical failures ● rapid technological change ● reliance on third-party fulfillment providers; ● diversion of sales from other sales channels; ● liability for online content; ● third party software and hardware dependencies; ● cyber-security and data breach risks; and ● credit card fraud. Our business could be materially adversely affected if we do not successfully manage and mitigate these risks. Our international operations subject us to a number of risks, including regulatory, labor, tax and political conditions in foreign countries. Sales from our international operations were $115.7 million for the fifty-two weeks ended December 29, 2012 and were primarily generated in Europe. As a result, we are subject to the legal, political, social and regulatory requirements and economic conditions of many jurisdictions other than the U.S. Risks inherent to maintaining international operations, include, but are not limited to, the following: ● withholding taxes or other taxes on our foreign income, tariffs or other restrictions on foreign trade and investment, including currency exchange controls imposed by or in other countries; 13 Table of Contents ● fluctuations in currency exchange rates; ● the inability to obtain, maintain or enforce intellectual property rights in other jurisdictions, at a reasonable cost or at all; ● difficulty with staffing and managing widespread operations; ● trade barriers such as export requirements, tariffs, taxes and other restrictions and expenses, which could increase the prices of our products and make our product offering less competitive in some countries; and ● our ability to establish ourselves and become a tax resident in foreign jurisdictions. Our business in foreign markets requires us to respond to rapid changes in market conditions in these countries. Our overall success in these international markets depends, in part, on our ability to succeed under differing legal, regulatory, economic, social and political conditions. There can be no assurance that we will be able to develop, implement and maintain policies and strategies that will be effective in each location where we do business. As a result of any of the foregoing factors, our financial position, results of operations, business and/or prospects could be materially adversely affected. Because we are not a diversified company and are primarily dependent upon one industry, we have less flexibility in reacting to unfavorable consumer trends, adverse economic conditions or business cycles. We rely primarily on the sale of premium scented candles and related products in the giftware industry. In the event that sales of these products decline or do not meet our expectations, we cannot rely on the sales of other products to offset such a shortfall. As a significant portion of our expenses is comprised of fixed costs, such as lease payments, our ability to decrease expenses in response to adverse business conditions is limited in the short term. As a result, unfavorable consumer trends, adverse economic conditions or changes in the business cycle could have a material and adverse impact on our earnings. We may be unable to continue to open new stores successfully or renew leases for existing locations. Our retail strategy depends in large part on our ability to successfully open new stores in both existing and new geographic markets. For our strategy to be successful, we must identify and lease favorable store sites on favorable economic terms, hire and train managers and associates and adapt management and operational systems to meet the needs of our expanded operations. These tasks may be difficult to accomplish successfully and any changes in the availability of suitable real estate locations on acceptable terms could adversely impact our retail growth. If we are unable to open new stores as quickly as planned or not at all, then our future sales and profits could be materially adversely affected. Even if we succeed in opening new stores, these new stores may not achieve the same sales or profit levels as our existing stores. Also, our retail strategy includes opening new stores in markets where we already have a presence so we can take advantage of economies of scale in marketing, distribution and supervision costs, or the opening of new malls or lifestyle centers in the market. However, these new stores may result in the loss of sales in existing stores in nearby areas, thereby negatively impacting our comparable store sales. A decrease in our retail comparable store sales will have an adverse impact on our cash flows and earnings. This is due to the fact that a significant portion of our expenses are comprised of fixed costs, such as lease payments, and our ability to decrease expenses in response to negative comparable store sales is limited in the short term. Our retail strategy also depends upon our ability to successfully renew the expiring leases of our profitable existing stores. If we are unable to do so at planned levels and on favorable economic terms, our future sales and profits could be negatively affected. Seasonal, quarterly and other fluctuations in our business, and general industry and market conditions, could affect the market for our results of operations. Our sales and operating results vary from quarter to quarter. We have historically realized higher sales and operating income in our fourth quarter, particularly in our retail business, which accounts for a larger portion of our sales. We believe that this has been due primarily to an increase in giftware industry sales during the holiday season of the fourth quarter. In addition, in anticipation of increased holiday sales activity, we incur certain significant incremental expenses, including the hiring of a substantial number of temporary employees to supplement our existing workforce. As a result of this seasonality, we believe that quarter to quarter comparisons of our operating results are not necessarily meaningful and that these comparisons cannot be relied upon as indicators of future performance. In addition, we may also experience quarterly fluctuations in our sales and income depending on various factors, including, among other things, the number of new retail stores we open in a particular quarter, changes in the ordering patterns of our wholesale customers during a particular quarter, pricing and promotional activities of our competitors, and the mix of products sold. Most of our operating expenses, such as rent expense, advertising and promotional expense and employee wages and salaries, do not vary directly with sales and are difficult to adjust in the short term. As a result, if sales for a particular quarter are below our expectations, we might not be able to proportionately reduce operating expenses for that quarter, and therefore a sales shortfall could have a disproportionate effect on our operating results for that quarter. Further, our comparable store sales from our retail business in a particular quarter could be adversely affected by competition, the opening nearby of new retail stores or wholesale locations, economic or other general conditions or our inability to execute a particular business strategy. As a result of these factors, we may report in the future sales, operating results or comparable store sales that do not match the expectations of analysts and investors. 14 Table of Contents We incur product liability claims, which increase our costs and impact our financial condition and operating results. We may be subjected to various product liability claims, including claims that relate to the use of candles and claims that products include inadequate instructions as to their uses or inadequate warnings concerning possible side effects. It is possible that widespread product liability claims could increase our costs, and adversely affect our revenues and operating income. Moreover, liability claims arising from a serious adverse event may increase our costs through higher insurance premiums and deductibles, and may make it more difficult to secure adequate insurance coverage in the future. If we lose our senior executive officers, or are unable to attract and retain the talent required for our business, our business could be disrupted and our financial performance could suffer. Our success is in part dependent upon the retention of our senior executive officers. Our senior management team has extensive consumer packaged goods, retail, wholesale and manufacturing experience with an average of 25 years of relevant experience. If our senior executive officers become unable or unwilling to participate in our business, our future business and financial performance could be materially affected. In addition, as our business grows in size and complexity we must be able to continue to attract, develop and retain qualified personnel sufficient to allow us to adequately manage and grow our business. If we are unable to do so, our operating results could be negatively impacted. We cannot guarantee that we will be able to attract and retain personnel as and when necessary in the future. Current environmental laws and regulations, or those enacted in the future, could result in additional liabilities and costs. The manufacturing of our products may require the use of materials that are subject to a variety of environmental, health and safety laws and regulations. For example, various federal and state agencies regulate the petroleum used to produce our wax products and certain ingredients contained in our fragrance oils. Compliance with these laws and regulations could increase our costs and impact the availability of components required to manufacture our products. Violation of these laws and regulations may subject us to significant fines, penalties or disposal costs, which could negatively impact our results of operations, financial condition or cash flows. In addition, a number of governmental authorities in the U.S. and abroad have introduced or are contemplating enacting legal requirements, including emissions limitations, cap and trade systems and other measures to reduce production of greenhouse gases, in response to the potential impacts of climate change. These measures may have an indirect effect on us by affecting the prices of products made from fossil fuels, including paraffin. We face significant competition in the giftware industry. This competition could cause our revenues or margins to fall short of expectations which could adversely affect our future operating results, financial condition, liquidity and our ability to continue to grow our business. We compete generally for the disposable income of consumers with other producers and retailers in the giftware industry. The giftware industry is highly competitive with a large number of both large and small participants and relatively low barriers to entry. Our products compete with other scented and unscented candle, home fragrance and personal care products and with other gifts within a comparable price range, like boxes of candy, flowers, wine, fine soap and related merchandise. Our retail stores compete primarily with specialty candle retailers and a variety of other retailers including department stores, gift stores and national specialty retailers that carry candles along with personal care items, giftware and houseware. In addition, while we focus primarily on the premium scented candle segment, scented and unscented candles are also sold outside of that segment by a variety of retailers, including mass merchandisers. In our wholesale business, we compete with numerous manufacturers and importers of candles, home fragrance products and other home decor and gift items for the limited space available in our wholesale customer locations for the display and sale of such products to consumers. Some of our competitors are part of large, diversified companies which have greater financial resources and a wider range of product offerings than we do. Many of our competitors source their products from low cost manufacturers outside of the U.S. This competitive environment could adversely affect our future revenues and profits, financial condition and liquidity and our ability to continue to grow our business. Among other things, increased competition could result in increased marketing and promotional expenses, price reductions, and loss of market share, any of which could have a material adverse effect on our results of operations, financial condition or cash flow. In the past we have been required to recognize a pre-tax, non-cash impairment charge related to goodwill and other intangible assets, and we may be required to recognize additional impairment charges against goodwill or intangible assets in the future. At December 29, 2012, the net carrying value of our goodwill and intangible assets totaled approximately $643.6 million and $268.0 million, respectively. Our amortizing intangible assets are subject to impairment testing in accordance with the Accounting Standards Codification (the “ASC”) Topic 350 “Intangibles – Goodwill and Other,” and our non-amortizing goodwill and trade names are subject to impairment tests in accordance with the Intangibles, Goodwill and Other Topic of the ASC. We review the carrying value of our intangible assets and goodwill for impairment whenever events or circumstances indicate that their carrying value may not be recoverable, and at least annually for our goodwill and trade names. Significant negative industry or economic trends, including disruptions to our business, unexpected significant changes or planned changes in the use of our intangible assets, could result in impairment charges for any of our intangible assets, goodwill or other long-lived assets that could have a significant impact on our financial condition and results of operations. 15 Table of Contents Risks Relating to Our Capital Structure Our substantial level of indebtedness could adversely affect our financial condition and operations. We have a substantial amount of debt. At December 29, 2012, YCC Holdings and its subsidiaries had $1,156.8 million of total debt, $648.2 million of which is secured debt. Our substantial level of indebtedness could have a material future impact to the company, its investors, and debtors as well as its other stakeholders. For example, it could: ● make it more difficult for us to satisfy our obligations; ● increase our vulnerability to adverse economic and industry conditions; ● limit our ability to obtain additional financing for future working capital, capital expenditures, raw materials, strategic acquisitions and other general corporate requirements; ● expose us to interest rate fluctuations because the interest on the debt under our senior secured term loan facility (the “Term Loan Facility”) and under our senior secured asset-based credit facility (the “ABL Facility”) are imposed at variable rates; ● require us to dedicate a substantial portion of our cash flow from operations to payments on our debt, thereby reducing the availability of our cash flow for operations and other purposes, including making cash available to YCC Holdings and Yankee Finance, by dividend, debt repayment or otherwise to enable us to make payments on our indebtedness; ● make it more difficult for us to satisfy our obligations to our lenders, resulting in possible defaults on and acceleration of such indebtedness; ● limit our ability to refinance indebtedness or increase the associated costs; ● require us to sell assets to reduce debt or influence our decision about whether to do so; ● limit our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate or prevent us from carrying out capital spending that is necessary or important to our growth strategy and efforts to improve operating margins or our business; and ● place us at a competitive disadvantage compared to any competitors that have less debt or comparable debt at more favorable interest rates and that, as a result, may be better positioned to withstand economic downturns. If we do not generate sufficient cash flows, we may be unable to service all of our indebtedness. To service our indebtedness, we will require a significant amount of cash. Our ability to generate cash, make scheduled payments or to refinance our debt obligations depends on our successful financial and operating performance, which will be affected by a range of economic, competitive and business factors, many of which are outside of our control. If our subsidiaries' cash flow and capital resources are insufficient to fund our and our subsidiaries' debt service obligations and to repay amounts outstanding under Yankee Candle's 9 3/4% Senior Subordinated Notes due 2017 (the “Senior Subordinated Notes”) when they mature, we may have to undertake alternative financing plans, such as refinancing or restructuring our debt, selling assets or operations, reducing or delaying capital investments, or seeking to raise additional capital. Any refinancing of our debt could be at higher interest rates and may require us to comply with more restrictive covenants which could further restrict our business operations and Yankee Candle's ability to make cash available to YCC Holdings, by dividend, debt repayment or otherwise to enable YCC Holdings to repay the amounts due under the Senior PIK Notes. Our ability to implement successfully any such alternative financing plans will be dependent on a range of factors, including general economic conditions, the level of activity in mergers and acquisitions and capital markets generally and the terms of our various debt instruments then in effect. In addition, the Term Loan Facility and the ABL Facility are secured by a lien on substantially all of Yankee Candle's and its subsidiaries’ assets, and any successor credit facility is likely to be secured on a similar basis. As such, our ability to refinance the Senior PIK Notes or seek additional financing, or Yankee Candle’s ability to make cash available to YCC Holdings, by dividend, debt repayment or otherwise to enable YCC Holdings to repay the amounts due under the Senior PIK Notes, could be impaired as a result of such security interest and the agreements governing such security interests. 16 Table of Contents Our inability to generate sufficient cash flow to satisfy our debt obligations or to refinance our obligations on commercially reasonable terms could have a material adverse effect on our business, including our financial condition and results of operations, as well as on Yankee Candle's ability to make cash available to YCC Holdings, by dividend, debt repayment or otherwise to enable YCC Holdings to satisfy its obligations on the Senior PIK Notes. Restrictive covenants in the indenture governing the Senior PIK Notes, the indenture governing Yankee Candle’s senior subordinated notes and Yankee Candle’s Term Loan Facility and ABL Facility could restrict our operating flexibility. The indenture governing the Senior PIK Notes currently contains covenants that limit YCC Holdings’ and its subsidiaries’ ability to take certain actions, and the indenture governing Yankee Candle's senior subordinated notes and Yankee Candle’s Term Loan Facility and ABL Facility currently contain covenants that limit Holding Corp.’s and its restricted subsidiaries' ability to take certain actions. These restrictions and restrictions in YCC Holdings’ or Yankee Candle's future indebtedness may limit our ability to operate our businesses and may prohibit or limit our ability to enhance our operations or take advantage of potential business opportunities as they arise. The indenture governing the Senior PIK Notes currently contains covenants that limit Holding Corp.’s and its subsidiaries’ ability to, and the indenture governing Yankee Candle's senior subordinated notes currently contain covenants that limit Yankee Candle's and its restricted subsidiaries' ability to: ● incur additional indebtedness or issue preferred stock; ● pay dividends, redeem stock or make other distributions, including distributions to YCC Holdings and Yankee Finance to make payments in respect of their indebtedness, including the Senior PIK Notes; ● make other restricted payments or investments; ● create liens on assets; ● create restrictions on payment of dividends or other amounts by us to our restricted subsidiaries; ● transfer or sell assets; ● engage in mergers or consolidations; ● engage in certain transactions with affiliates; and ● designate subsidiaries as unrestricted subsidiaries. The Term Loan Facility and the ABL Facility restrict, among other things and subject to certain exceptions, Yankee Candle's ability to: ● incur additional indebtedness; ● pay dividends or other payments on capital stock; ● guarantee other obligations; ● grant liens on assets; ● make loans, acquisitions or other investments; ● dispose of assets; ● make optional payments or modify certain debt instruments; ● engage in transactions with affiliates; ● amend organizations documents; ● engage in mergers or consolidations; 17 Table of Contents ● enter into sale and leaseback transactions; ● enter into arrangements that restrict our and our restricted subsidiaries' ability to pay dividends; ● make acquisitions; ● change the nature of the business conducted by Yankee and its subsidiaries; ● change our fiscal year; ● designate our subsidiaries as unrestricted subsidiaries. ● enter into certain hedging agreements; and ● enter into certain burdensome agreements. In addition, these agreements require Yankee Candle to maintain specified financial ratios and satisfy other financial positions, including a “consolidated net total leverage ratio” (as defined in the Term Loan Facility) and a “consolidated fixed charge coverage ratio” (as defined in the ABL Facility). Our ability to comply with the covenants and restrictions contained in the indenture governing the Senior PIK Notes, the indenture governing Yankee Candle's senior subordinated notes and Yankee Candle’s Term Loan Facility and ABL Facility may be affected by economic conditions and by financial, market and competitive factors, many of which are beyond our control. Our ability to comply with these covenants in future periods will also depend substantially on the pricing and sales volume of our products, our success at implementing cost reduction initiatives and our ability to successfully implement our overall business strategy. The breach of any of these covenants or restrictions could result in a default under the indenture governing the Senior PIK Notes, the indenture governing Yankee Candle's senior subordinated notes and Yankee Candle’s Term Loan Facility and ABL Facility that would permit the holders or applicable lenders to declare all amounts outstanding thereunder to be due and payable, together with accrued and unpaid interest and any applicable redemption premium. In that case, Yankee Candle may be unable to make borrowings under its Term Loan Facility and ABL Facility, may not be able to repay the amounts due under Yankee Candle's senior subordinated notes and Yankee Candle’s Term Loan Facility and ABL Facility and may not be able make cash available to YCC Holdings, by dividend, debt repayment or otherwise to enable YCC Holdings to make payments on the Senior PIK Notes. This could have serious consequences to our financial position, results of operations and/or cash flows and could cause us to become bankrupt or insolvent. YCC Holdings and Holding Corp. have no independent operations or assets. Their ability to repay their debt is dependent on cash flow generated by Yankee Candle and its subsidiaries. Restrictions in our subsidiaries' debt instruments and under applicable law limit their ability to provide funds to us. YCC Holdings has no assets other than the stock of Yankee Finance, which has no assets, and the stock of Holding Corp., which has no assets other than the stock of Yankee Candle. Furthermore, YCC Holdings and Holding Corp. conduct no operations. Accordingly, repayment of their indebtedness is dependent, on the generation of cash flows by Yankee Candle and its subsidiaries and their ability to make such cash available to YCC Holdings and Holding Corp., by dividend, debt repayment or otherwise. Yankee Candle and its subsidiaries are distinct legal entities and they do not have any obligation to pay amounts due on the notes or to make funds available for that purpose or other obligations in the form of loans, distributions or otherwise. Yankee Candle and its subsidiaries may not be able to, or may not be permitted to, make distributions to YCC Holdings and Holding Corp. in order to enable them to make payments in respect of their indebtedness. The Term Loan Facility, the ABL Facility and the indenture governing the Senior Subordinated Notes significantly restrict the ability of Holding Corp. and its other subsidiaries to pay dividends or make distributions or any other payments with respect to the Senior PIK Notes. In addition, under certain circumstances, legal restrictions may limit the YCC Holdings’ and Holding Corp.’s ability to obtain cash from Yankee Candle. Under the Delaware General Corporation Law (the "DGCL"), Holding Corp.’s subsidiaries may only make dividends (i) out of their "surplus" as defined in the DGCL or (ii) if there is no such surplus, out of their net profits for the fiscal year in which the dividend is declared and/or the preceding fiscal year. Under fraudulent transfer laws, our subsidiaries may not pay dividends if the relevant entity is insolvent or is rendered insolvent thereby. The measures of insolvency for purposes of these fraudulent transfer laws vary depending upon the law applied in any proceeding to determine whether a fraudulent transfer has occurred. Generally, however, an entity would be considered insolvent if: ● the sum of its debts, including contingent liabilities, was greater than the fair saleable value of all of its assets; ● the present fair saleable value of its assets was less than the amount that would be required to pay its probable liability on its existing debts, including contingent liabilities, as they become absolute and mature; or 18 Table of Contents ● it could not pay its debts as they became due. While we believe that our relevant subsidiaries currently have surplus and are not insolvent, there can otherwise be no assurance that these subsidiaries will not become insolvent or will be permitted to make distributions in the future in compliance with these restrictions in amounts needed to service our indebtedness. The interests of our controlling stockholders may differ from the interests of the noteholders. Private equity funds managed by Madison Dearborn indirectly own substantially all of Holding Corp.’s common stock. As a result, Madison Dearborn exercises a controlling influence over matters requiring stockholder approval and our policies and affairs. The interests of Madison Dearborn may conflict with those of noteholders. The controlling stockholders may have an incentive to increase the value of their investment or cause us to distribute funds to the detriment of our financial condition and affect our ability to make payments on outstanding notes. In addition, these funds have the power to elect a majority of our board of directors and appoint new officers and management and, therefore, effectively control many other major decisions regarding our operations. Additionally, our controlling stockholders are in the business of making investments in companies and may, from time to time, acquire and hold interests in businesses that compete directly or indirectly with us. Our controlling stockholders may also pursue acquisition opportunities that may be complementary to our business and, as a result, those acquisition opportunities may not be available to us. Finally, the indenture governing the Senior PIK Notes and the Senior Subordinated Notes currently permit us to pay advisory fees and dividends or make other restricted payments under certain circumstances, and Madison Dearborn may have an interest in our doing so. Other factors may also cause our actual results to differ materially from our estimates and projections. In addition to the foregoing, there are other factors which may cause our actual results to differ materially from our estimates and projections. Such factors include the following: ● changes in the general economic conditions in the U.S. including, but not limited to, consumer debt levels, financial market performance, interest rates, consumer sentiment, inflation, commodity prices, unemployment and other factors that impact consumer confidence and spending; ● changes in levels of competition from our current competitors and potential new competition from both retail stores and alternative methods or channels of distribution; ● loss of a significant vendor or prolonged disruption of product supply; ● the successful introduction of new products and technologies in our product categories, including the frequency of such introductions, the level of consumer acceptance of new products and technologies, and their impact on demand for existing products and technologies; ● the impact of changes in pricing and profit margins associated with our sourced products or raw materials; ● changes in income tax laws or regulations, or in interpretations of existing income tax laws or regulations; ● adverse outcomes from significant litigation matters; ● changes in the interpretation or enforcement of laws and regulations regarding our business or the sale of our products, or the ingredients contained in our products; or the imposition of new or additional restrictions or regulations regarding the same; ● changes in our ability to attract, retain and develop highly-qualified employees or changes in the cost or availability of a sufficient labor force to manage and support our operations; ● changes in our ability to meet objectives with regard to business acquisitions or new business ventures; ● the occurrence of severe weather events prohibiting or discouraging consumers from traveling to retail or wholesale locations; ● the disruption of global, national or regional transportation systems; ● the occurrence of certain material events including natural disasters, acts of terrorism, the outbreak of war or other significant national or international events; 19 Table of Contents ● an outbreak of certain public health issues, including contagious diseases; ● our ability to react in a timely manner and maintain our critical business processes and information systems capabilities in a disaster recovery situation; and ● changes in our ability to manage our existing computer systems and technology infrastructures, and our ability to implement successfully new computer systems and technology infrastructures. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES We own or lease several facilities located in Massachusetts, Virginia and the United Kingdom, as described in the table below: TYPE OF FACILITY LOCATION SIZE Manufacturing Whately, MA 294,000 sq.ft. Distribution center (1) (2) South Deerfield, MA 256,000 sq ft. Corporate offices and distribution center (1) Bristol, England 164,880 sq. ft. Warehouse (1) South Hadley, MA 150,000 sq ft. Warehouse (1) (3) South Deerfield, MA 138,000 sq.ft Flagship retail store and restaurant (4) South Deerfield, MA 90,000 sq.ft. Corporate offices (1) (5) South Deerfield, MA 75,000 sq.ft. Distribution center (1) (6) Bristol, England 62,000 sq.ft. Distribution center South Deerfield, MA 60,000 sq.ft. Office and warehouse space South Deerfield, MA 44,000 sq.ft. Flagship retail store (1) (7) Williamsburg, VA 42,000 sq.ft. Employee health and fitness center South Deerfield, MA 12,000 sq.ft. Notes: Leased facility. We have the right under the lease to expand this facility from time to time. We believe that the facility has the capacity to be expanded by up to an additional 105,000 sq. ft. This lease term began on January 1, 2008 and is currently set to expire on December 31, 2013. This building includes an additional 11,000 sq. ft. of office space. We have the right under the lease to expand this facility from time to time. We believe that the facility has the capacity to be expanded by up to an additional 30,000 square feet. This facility is the former YCE corporate headquarters and distribution center. As a result of the relocation of YCE corporate headquarters and distribution center to the facility listed above, we are obligated to pay rent through the end of the lease of the former facility. This lease expires in June 2014. Obligations under this lease are part of restructuring charges in the accompanying consolidated statements of operations. This building includes an additional 23,000 sq. ft. of non-retail space. We believe these facilities are suitable and adequate to meet our current needs. In addition to the foregoing facilities, and the retail stores referenced below, we own various other properties in the Deerfield/Whately area, none of which are material to our operations. Other than the South Deerfield flagship store and three smaller retail locations, we lease our retail stores. Initial store leases for mall locations typically range from five to ten years. For non-mall locations, most leases are five years, with a five-year renewal option. 20 Table of Contents Our Retail Operations include Yankee Candle retail stores located in the following 46 states and one province in Canada as of December 29, 2012: STATE/PROVINCE MALL NON-MALL TOTAL ALABAMA 2 2 4 ARKANSAS - 1 1 ARIZONA 4 - 4 CALIFORNIA 17 1 18 COLORADO 3 6 9 CONNECTICUT 9 5 14 DELAWARE 3 1 4 FLORIDA 29 12 41 GEORGIA 7 6 13 IOWA 6 - 6 IDAHO 1 - 1 ILLINOIS 13 16 29 INDIANA 11 6 17 KANSAS 3 2 5 KENTUCKY 5 2 7 LOUISIANA 2 1 3 MASSACHUSETTS 17 18 35 MARYLAND 11 8 19 MAINE 2 2 4 MICHIGAN 15 6 21 MINNESOTA 6 3 9 MISSOURI 9 6 15 MISSISSIPPI 1 1 2 NORTH CAROLINA 12 4 16 NORTH DAKOTA 1 - 1 NEBRASKA 3 3 6 NEW HAMPSHIRE 5 4 9 NEW JERSEY 13 12 25 NEW MEXICO 1 - 1 NEVADA 2 1 3 NEW YORK 30 9 39 OHIO 17 13 30 OKLAHOMA 2 2 4 ONTARIO, CANADA 6 - 6 OREGON 2 2 4 PENNSYLVANIA 22 12 34 RHODE ISLAND 1 3 4 SOUTH CAROLINA 6 6 12 SOUTH DAKOTA 1 - 1 TENNESSEE 8 5 13 TEXAS 13 11 24 UTAH 4 1 5 VIRGINIA 13 8 21 VERMONT 1 3 4 WASHINGTON 9 - 9 WISCONSIN 9 2 11 WEST VIRGINIA 4 1 5 TOTAL 21 Table of Contents ITEM 3. LEGAL PROCEEDINGS We are party to various litigation matters, in most cases involving ordinary and routine claims incidental to our business. We cannot estimate with certainty our ultimate legal and financial liability with respect to such pending litigation matters. However, we believe, based on our examination of such matters, that our ultimate liability will not have a material adverse effect on our financial position, results of operations or cash flows. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES There is no market for our equity securities, all of which are currently held indirectly by Yankee Group, an indirect parent company.On February 8, 2011, all then-existing equity interests in YCC Holdings, our predecessor parent company, were exchanged for identical equity interests in Yankee Investments.In the fiscal second quarter of 2011, the Companies formed Yankee Group, a Delaware limited liability company.Yankee Group is the parent of Yankee Investments. The members of Yankee Group include certain funds affiliated with Madison Dearborn, as well as certain management and directors of the company.In connection with the formation of Yankee Group, a second exchange of equity interests occurred, whereby holders of Class A, Class B and Class C common units in Yankee Investments exchanged such units on a one for one basis for an identical interest in Class A, Class B, and Class C common units of Yankee Group.After the exchange, each unit holder had the same ownership interest with the same rights and features in Yankee Group that it previously had in Yankee Investments.As of December 29, 2012, there were 66 holders of Yankee Group’s Class A common units, 35 holders of Yankee Group’s Class B common units and 90 holders of Yankee Group’s Class C common units. See “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” The Term Loan Facility, the ABL Facility and the indenture governing the Senior Subordinated Notes generally restrict the making of dividends to YCC Holdings from its subsidiaries and from YCC Holdings to our parent companies, other than tax distributions in accordance with its operating agreement and subject to certain exceptions.The indenture governing our Senior PIK Notes also restricts the making of dividends by Holding Corp., and its subsidiaries. During the fifty-two weeks ended December 29, 2012 and December 31, 2011, Holding Corp. declared and paid dividends of $32.4 million and $19.3 million, respectively to YCC Holdings to fund interest payments for the Senior PIK Notes, which decreased the amount available for future dividends.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Liquidity and Capital Resources” for a description of these restrictions, including restrictions on the ability of Yankee Candle to pay dividends to enable YCC Holdings to pay cash interest on the Senior PIK Notes. The declaration and payment of all future dividends, if any, will be at the discretion of our board of directors and will depend upon our financial condition, earnings, contractual conditions, restrictions imposed by the Term Loan Facility, the ABL Facility and the indentures governing the Senior Subordinated Notes and the Senior PIK Notes, or applicable laws and other factors that our board of directors may deem relevant. The following sets forth information regarding all unregistered securities sold from January 3, 2010 through December 29, 2012: During 2012, Yankee Group granted 89,409 of its Class C units to our named executive officers and certain members of management as equity awards. The offers, sales and issuances of the securities described in this Item 5 were deemed to be exempt from registration under the Securities Act under either (1) Rule 701 promulgated under the Securities Act as offers and sale of securities pursuant to certain compensatory benefit plans and contracts relating to compensation in compliance with Rule 701 or (2) Section 4(2) of the Securities Act as transactions by an issuer not involving any public offering. The recipients of securities in each of these transactions represented their intention to acquire the securities for investment only and not with view to or for sale in connection with any distribution thereof. All recipients had adequate access, through their relationships with us, to information about us. Securities Authorized for Issuance Under Equity Compensation Plans The information required by this item is incorporated by reference to the information in Part III, Item 12 of this Annual Report on Form 10-K. 22 Table of Contents ITEM 6. SELECTED FINANCIAL DATA Financial information of YCC Holdings LLC and Yankee Holding Corp. as of and for the years ended December 29, 2012, December 31, 2011, January 1, 2011, January 2, 2010, and January 3, 2009 is presented below. The selected historical consolidated financial and other data that follows should be read in conjunction with the “Consolidated Financial Statements,” the accompanying notes thereto and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in this Annual Report on Form 10-K. The historical financial data as of December 29, 2012, andDecember 31, 2011 and for the fifty-two weeks ended December 29, 2012, December 31, 2011, and January 1, 2011 has been derived from the audited consolidated financial statements and the accompanying notes in Item 8 herein. The historical financial data as of January 1, 2011, January 2, 2010, and January 3, 2009, and for the fifty-two weeks ended January 2, 2010 and the fifty-three weeks ended January 3, 2009 has been derived from audited financial statements for the corresponding periods, which are not contained in this document. The selected historical financial data may not be indicative of our future performance. YCC Holdings LLC Fifty-Two Weeks Ended December 29, 2012 Fifty-Two Weeks Ended December 31, 2011 Fifty-Two Weeks Ended January 1, 2011 Fifty-Two Weeks Ended January 2, 2010 Fifty-Three Weeks Ended January 3, (In thousands) Statement of Income Data: Sales $ Cost of sales Gross profit Selling expenses General and administrative expenses Restructuring charges - Goodwill and intangible asset impairments - Operating income (loss) ) Other expense, net Income (loss) from continuing operations before provision for (benefit from) income taxes ) Provision for (benefit from) income taxes ) Income (loss) from continuing operations ) Loss from discontinued operations, net of income taxes ) Net income (loss) $ ) 23 Table of Contents YCC Holdings LLC Fifty-Two Weeks Ended December 29, 2012 Fifty-Two Weeks Ended December 31, 2011 Fifty-Two Weeks Ended January 1, 2011 Fifty-Two Weeks Ended January 2, 2010 Fifty-Three Weeks Ended January 3, (In thousands) Balance Sheet Data (as of end of fiscal year): Cash $ Working capital Total assets Total debt Total stockholders' (deficit) equity ) ) ) Other Data: Number of retail stores (at end of fiscal year) Comparable store sales % % % )% )% Comparable sales including Consumer Direct % % % )% )% Gross profit margin % Depreciation and amortization $ Capital expenditures EBITDA ) (1) Cash Flow Data: Net cash flows from operating activities $ Net cash flows from investing activities ) Net cash flows from financing activities ) As a result of the annual impairment testing, we recorded an impairment charge of $452.4 million related to our goodwill and indefinite lived intangible assets during 2008. 24 Table of Contents Yankee Holding Corp. Fifty-Two Weeks Ended December 29, 2012 Fifty-Two Weeks Ended December 31, 2011 Fifty-Two Weeks Ended January 1, 2011 Fifty-Two Weeks Ended January 2, 2010 Fifty-Three Weeks Ended January 3, (In thousands) Statement of Income Data: Sales $ Cost of sales Gross profit Selling expenses General and administrative expenses Restructuring charges - Goodwill and intangible asset impairments - Operating income (loss) ) Other expense, net Income (loss) from continuing operations before provision for (benefit from) income taxes ) Provision for (benefit from) income taxes ) Income (loss) from continuing operations ) Loss from discontinued operations, net of income taxes ) Net income (loss) $ ) 25 Table of Contents Yankee Holding Corp. Fifty-Two Weeks Ended December 29, 2012 Fifty-Two Weeks Ended December 31, 2011 Fifty-Two Weeks Ended January 1, 2011 Fifty-Two Weeks Ended January 2, 2010 Fifty-Three Weeks Ended January 3, (In thousands) Balance Sheet Data (as of end of fiscal year): Cash $ Working capital Total assets Total debt Total stockholders' equity (deficit) ) Other Data: Number of retail stores (at end of fiscal year) Comparable store sales % % % )% )% Comparable sales including Consumer Direct % % % )% )% Gross profit margin % Depreciation and amortization $ Capital expenditures EBITDA Cash Flow Data: Net cash flows from operating activities $ Net cash flows from investing activities ) Net cash flows from financing activities ) As a result of the annual impairment testing, we recorded an impairment charge of $452.4 million related to our goodwill and indefinite lived intangible assets during 2008. Other Data – EBITDA Management presents EBITDA, which is a non-GAAP liquidity measure, because we believe that it is a useful tool for us and our investors to measure our ability to meet debt service, capital expenditure and working capital requirements. EBITDA, as presented, may not be comparable to similarly titled measures reported by other companies since not all companies necessarily calculate EBITDA in an identical manner and therefore is not necessarily an accurate means of comparison between companies. EBITDA is not intended to represent cash flows for the period or funds available for management’s discretionary use nor has it been represented as an alternative to operating income as an indicator of operating performance and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”). In order to compensate for differences in the calculation of EBITDA across companies, EBITDA should be evaluated in conjunction with GAAP measures such as operating income, net income, cash flow from operations and other measures of equal importance. In addition, the Company’s debt covenants in the credit agreement relating to our Credit Facility contain ratios based on an EBITDA measure as defined in Note 3, “Long-term Debt,” to the consolidated financial statements. EBITDA differs from the definition used in our Credit Facility, as further described under “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Liquidity and Capital Resources.” A reconciliation of EBITDA to cash flows provided by operations is as follows: 26 Table of Contents YCC Holdings LLC Fifty-Two Weeks Ended December 29, 2012 Fifty-Two Weeks Ended December 31, 2011 Fifty-Two Weeks Ended January 1, 2011 Fifty-Two Weeks Ended January 2, 2010 Fifty-Three Weeks Ended January 3, (In thousands) EBITDA $ ) (Provision for) benefit from income taxes ) Interest expense, net ) Amortization of deferred financing costs Equity-based compensation expense Deferred taxes ) Non-cash adjustments related to restructuring - - 10 ) Goodwill and intangible asset impairments - - - Other non-cash items ) ) Net changes in assets and liabilities ) ) Cash flows from operating activities $ Yankee Holding Corp. Fifty-Two Weeks Ended December 29, 2012 Fifty-Two Weeks Ended December 31, 2011 Fifty-Two Weeks Ended January 1, 2011 Fifty-Two Weeks Ended January 2, 2010 Fifty-Three Weeks Ended January 3, (In thousands) EBITDA $ ) (Provision for) benefit from income taxes ) Interest expense, net ) Amortization of deferred financing costs Equity-based compensation expense Deferred taxes ) Non-cash adjustments related to restructuring - - 10 ) Goodwill and intangible asset impairments - - - Other non-cash items ) ) Net changes in assets and liabilities ) ) Cash flows from operating activities $ 27 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ORGANIZATION AND CURRENT EVENTS YCC Holdings LLC (“YCC Holdings”) and Yankee Holding Corp. (“Holding Corp.”) are holding companies with no direct operations. Their principal assets are the indirect equity interests in The Yankee Candle Company, Inc. (“Yankee Candle”), and all of their operations are conducted through Yankee Candle, the wholly owned operating subsidiary of Holding Corp. Holding Corp. is a wholly owned subsidiary of YCC Holdings. YCC Holdings is a wholly owned subsidiary of Yankee Candle Investments LLC (“Yankee Investments”), which is in turn a wholly owned subsidiary of Yankee Candle Group LLC (“Yankee Group”). Refinancing of the Senior Secured Credit Facility and Repurchase of $315 million of Yankee Candle’s 8 ½% Senior Notes Due 2015 On April 2, 2012, Yankee Candle refinanced its existing Senior Secured Credit Facility and $315.0 million of its Senior Notes due 2015 by entering into a senior secured term loan facility (the “Term Loan Facility”) and by entering into a senior secured asset-based credit facility (the “ABL Facility”). Under the Term Loan Facility, Yankee Candle borrowed $725.0 million resulting in proceeds of $717.8 million, net of original issue discount.At closing, on April 2, 2012, a portion of the proceeds from the Term Loan Facility were used to (i) redeem $180.0 million of Yankee Candle’s Senior Notes due 2015 at a call premium of 2.125%, (ii) repay $403.1 million of outstanding debt on the Company’s old Senior Secured Credit Facility (consisting of $388.1 million outstanding under the senior secured term loan facility (the “Prior Term Facility”) and $15.0 million outstanding under the senior secured revolving credit facility (“Prior Revolving Facility”)), and (iii) pay fees and expenses of $11.5 million related to the foregoing.On April 13, 2012, the Company used the remaining proceeds and borrowings under the ABL Facility to redeem an additional $135.0 million of the Senior Notes due 2015 at a call premium of 2.125%.As a result of the refinancing the Company recorded a loss on extinguishment of debt of $13.4 million comprised of the write-off of unamortized deferred financing fees of $6.7 million and call premiums of $6.7 million.The Company also recorded total deferred financing costs of $11.6 million, $9.0 million related to the Term Loan Facility and $2.6 million related to the ABL Facility.The costs associated with the Term Loan Facility are being amortized using the interest method through the expiration date of the Term Loan Facility and the costs associated with the ABL Facility are being amortized on a straight line basis through the expiration date of the ABL Facility. Amortization of the discount is recorded as interest expense using the interest method. CRITICAL ACCOUNTING POLICIES AND ESTIMATES "Management's Discussion and Analysis of Financial Condition and Results of Operations" discusses our consolidated financial statements, which have been prepared in accordance with GAAP. The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about operating results and the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Management believes the following critical accounting policies involve its more significant estimates and judgments and are therefore particularly important to an understanding of our results of operations and financial position. Valuation of Long-Lived Assets, Including Intangibles and Goodwill Long-lived assets on our consolidated balance sheets consist primarily of property and equipment, customer lists, tradenames and goodwill. We group retail long-lived assets for impairment by store location. Manufacturing assets, information systems, and corporate assets do not have identifiable cash flows that are largely independent of the cash flows of other assets and liabilities and of other asset groups, and therefore, such long-lived assets are included in an asset group that includes all assets and liabilities of the entity. An intangible asset with a finite useful life is amortized; an intangible asset with an indefinite useful life, including goodwill, is not amortized, but is evaluated annually for impairment. Reaching a determination on useful life requires significant judgments and assumptions regarding the future effects of obsolescence, competition and other economic factors. We have determined that our tradenames have an indefinite useful life and, therefore, are not being amortized. Pursuant to ASC Topic 360 "Property, Plant, and Equipment," we periodically review long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. Such events or circumstances include, but are not limited to, a significant decrease in the fair value of the underlying business or store, or a change in utilization of property and equipment. If such facts or circumstances are determined to exist, an estimate of the undiscounted future cash flows produced by the long-lived asset, or the appropriate grouping of assets, is compared to the carrying value to determine whether impairment exists. If an asset or grouping of assets is determined to be impaired, the loss is measured based on the difference between the asset's fair value and its carrying value. An estimate of the asset's fair value is based on quoted market prices in active markets, if available. If quoted market prices are not available, the estimate of fair value is based on various valuation techniques, including a discounted value of estimated future cash flows. 28 Table of Contents For goodwill, the annual impairment evaluation compares the fair value of a reporting unit to its carrying value and consists of two steps. First, we determine the fair value of each of our reporting units and compare them to the corresponding carrying values. Second, if the carrying amount of a reporting unit exceeds its fair value, an impairment loss is recognized for any excess of the carrying amount of the reporting unit's goodwill over the implied fair value of the goodwill. The implied fair value of goodwill is determined by allocating the fair value of the reporting unit in a manner similar to a purchase price allocation, in accordance with ASC Topic 805 "Business Combinations." The residual fair value after this allocation is the implied fair value of the reporting unit goodwill. We perform our annual impairment testing at the reporting unit level. We reviewed the provisions of ASC Topic 350 "Intangibles—Goodwill and Other" with respect to the criteria necessary to evaluate the number of reporting units that exist. We also considered the way we manage our operations and the nature of those operations. As of November 3, 2012, the date of our most recent annual impairment test, we had three reporting units: Retail, Wholesale and International. The international reporting unit does not have any recorded goodwill. Fair values of the reporting units are derived through a combination of market-based and income-based approaches, each of which were weighted at 50% for the impairment test performed as of November 3, 2012. The market-based approach estimates fair value by applying multiples of potential earnings, such as EBITDA and revenue, of publicly traded comparable companies. We believe this approach is appropriate because it provides a fair value using multiples from companies with operations and economic characteristics similar to our reporting units. The income-based approach is based on projected future debt-free cash flow that is discounted to present value using factors that consider the timing and risk of the future cash flows. We believe this approach is appropriate because it provides a fair value estimate based upon the reporting units expected long-term operations and cash flow performance. The income-based approach is based on a reporting unit's future projections of operating results and cash flows. These projections are discounted to present value using a weighted average cost of capital for market participants, who are generally thought to be industry participants. The future projections are based on both past performance and the projections and assumptions used in our current operating plan. Such assumptions are subject to change as a result of changing economic and competitive conditions. The income-based approach is based on future projections of operating results and cash flows. These projections are discounted to present value using a weighted average cost of capital for market participants, who are generally thought to be industry participants. Our future projections of operating results are based on both past performance and the projections and assumptions used in our current operating plan. Changes to our discount rate assumptions or our operating projections as a result of changing economic and competitive conditions could result in impairment charges. Further, if the economic market conditions worsen and our estimated future discounted cash flows decrease, we may incur additional impairment charges. Additional impairment charges related to our goodwill, tradenames or other intangible assets could have a significant impact on our financial condition and results of operations. We completed our 2012 annual impairment testing of goodwill and indefinite-lived intangible assets as of November 3, 2012 and no impairment was recorded as the fair value of these assets was substantially in excess of book value. Sales/Receivables We sell our products both directly to retail customers and through wholesale channels. Merchandise sales are recognized upon transfer of ownership, including passage of title to the customer and transfer of the risk of loss related to those goods. In our wholesale and international segments, products are shipped "free on board" shipping point. In cases where the customer bears the risk of loss during shipment, we recognize revenue upon shipment. In some cases we have a policy of absorbing losses in the event of damaged and lost shipments. For these customers we recognize revenue based on the receipt date by the customer. In our retail stores transfer of title takes place at the point of sale and in respect to Consumer Direct and Fundraising when the risk of loss transfers. There are no situations, either in our wholesale or retail segments, where legal risk of loss does not transfer immediately upon receipt by our customers. Although we do not provide a contractual right of return, in the course of arriving at practical business solutions to various claims, we have allowed sales returns and allowances. In these situations, customer claims for credit or return due to damage, defect, shortage or other reason must be pre-approved by us before credit is issued or such product is accepted for return. Such returns have not precluded sales recognition because we have a long history with such returns, which we use in establishing a reserve. In our wholesale and international segments, we have included a reserve in our financial statements representing our estimated obligation related to promotional marketing activities. In addition to returns, we bear credit risk relative to our wholesale customers. We have provided a reserve for bad debts in our financial statements based on our estimates of the creditworthiness of our customers. Actual results could differ from these estimates and could affect our operating results. Cost of Sales, Selling Expense and General and Administrative Expense Included within cost of sales on our consolidated statements of operations are the cost of the merchandise we sell through our retail and wholesale segments, inbound and outbound freight costs, the operational costs of our distribution facilities (which include receiving costs, inspection and warehousing costs and salaries) and expenses incurred by our merchandising and buying operations. Included within selling expenses are costs directly related to both wholesale and retail operations and primarily consist of payroll, occupancy, advertising and other operating costs, as well as pre-opening costs, which are expensed as incurred. 29 Table of Contents Included within general and administrative expenses are costs associated with corporate overhead departments, including senior management, accounting, information systems, human resources, legal, marketing, management incentive programs and bonus and other costs that are not readily allocable to either the retail or wholesale segments. Inventory We write down our inventory for estimated obsolescence or unmarketable inventory in an amount equal to the difference between the cost of inventory and the estimated market value, based upon assumptions about future demand and market conditions. If actual future demand or market conditions are less favorable than those projected by management, additional inventory write-downs may be required. We value our inventory at the lower of cost or market on a first-in first-out ("FIFO") basis. Fluctuations in inventory levels along with the cost of raw materials could impact the carrying value of our inventory. Changes in the carrying value of inventory could affect our operating results. Derivative Instruments We use interest rate swaps to eliminate the variability of a portion of cash flows associated with the forecasted interest payments on the Term Loan Facility. This is achieved through converting a portion of the floating rate Term Loan Facility to a fixed rate by entering into pay-fixed interest rate swaps. During the second quarter of 2009, Yankee Candle changed the interest rate election on its Prior Term Facility from the three-month LIBOR rate to the one-month LIBOR rate. As a result, Yankee Candle's existing interest rate swaps were de-designated as cash flow hedges and we no longer account for these instruments using hedge accounting with changes in fair value recognized in the consolidated statement of operations. The unrealized loss included in other comprehensive income "OCI" on the date Yankee Candle changed its interest rate election was being amortized to other expense over the remaining terms of the two interest rate swap agreements. One of the swap agreements expired in March of 2010 and the other expired in March of 2011. During the second and third quarters of 2009, Yankee Candle entered into new interest rate swap agreements to further reduce the variability of cash flows associated with the forecasted interest payments on its Prior Term Facility, which amounts were refinanced under the Term Loan Facility in April 2012. These swaps are not designated as cash flow hedges and, are measured at fair value with changes in fair value recognized in the consolidated statement of operations as a component of other income (expense). Segment Reporting We have segmented our operations in a manner that reflects how our chief operating decision-maker (the Chief Executive Officer) currently reviews our results and our subsidiaries' businesses. During fiscal years 2010 and earlier, we had two reportable segments—retail and wholesale. Wholesale had been an aggregation of the wholesale and international operating segments. Because of the increased importance of the international segment to the Company's operations, as evidenced by, among other things, higher sales volumes and the appointment of a full time international president, we disaggregated the international operations from the domestic wholesale operations during the first quarter of 2011 and now report three segments. The Chief Executive Officer evaluates our retail, wholesale and international operations based on an "operating earnings" measure. Such measure gives recognition to specifically identifiable operating costs such as cost of sales and selling expenses. Costs and income not specifically identifiable are included within the unallocated/corporate/other column and include administrative charges, interest expense, fair value changes of derivative contracts, restructuring charges for continuing operations and other costs not allocated to specific operating segments and are accordingly reflected in the unallocated/corporate/other column of the Company's segment footnote. The effects of purchase accounting adjustments related to the Merger are not included in segment operations below, consistent with internal reports used by the Chief Executive Officer. These amounts are also included in the unallocated/corporate/other column. We do not account for or report assets, capital expenditures or depreciation and amortization by segment to the Chief Executive Officer. See Segments of Enterprise and Related Information footnote for additional information related to our segment reporting. Income Taxes We account for income taxes based on the separate return method for the consolidated group.Under this method, current and deferred tax expense or benefit for the period is determined for the Company and its subsidiaries as a separate group on a standalone basis. We file income tax returns in the U.S. federal jurisdiction, various states, Canada, the United Kingdom, Germany and Italy. Significant judgment is required in evaluating our tax positions and determining our provision for income taxes. During the ordinary course of business there are many transactions and calculations for which the ultimate tax determination is uncertain. We establish reserves for tax-related uncertainties based on estimates of whether, and to what extent, additional taxes will be due. We adjust these reserves in light of changing facts and circumstances. The provision for income taxes includes the impact of our reserve positions and changes to those reserves when appropriate. We also recognize deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the carrying amounts and the tax basis of assets and liabilities using enacted tax rates in effect in the years in which the differences are expected to reverse. 30 Table of Contents We have significant deferred tax liabilities recorded on our financial statements, which are attributable to the effect of purchase accounting adjustments recorded as a result of the Merger. We also have a deferred tax asset recorded on our financial statements. This asset arose at the time of our recapitalization in 1998 and reflects the tax benefit of future tax deductions for us from the recapitalization. The recoverability of this future tax deduction is dependent upon our future profitability. We have made an assessment that this asset is more likely than not to be recovered and is appropriately reflected on the balance sheet. Should we find that we are not able to utilize this deduction in the future we would have to record a reserve for all or a part of this asset, which would adversely affect our operating results and cash flows. Equity-based Compensation We account for our equity-based compensation in accordance with ASC Topic 718 "Compensation—Stock Compensation." Equity-based compensation charges of $0.8 million and $3.9 million were recorded in the accompanying consolidated statements of operations for the fifty-two weeks ended December 29, 2012 and the fifty-two weeks ended December 31, 2011, respectively.Included in the $3.9 million of equity-based compensation for the fifty-two weeks ended December 31, 2011 was a $3.0 million payment to the holders of Class B common units and Class C common units in relation to the issuance of the Senior PIK Notes.For the fifty-two weeks ended January 1, 2011, equity-based compensation charges of $1.0 million were recorded in the accompanying consolidated statements of operations. With respect to the Class B and Class C common units, as our equity is no longer publicly traded, we base our estimate of expected volatility on the median historical volatility of a group of eight comparable public companies. The historical volatilities of the comparable companies were measured over a 5-year historical period. The expected term of the Class B and Class C common units granted represents the period of time that the units are expected to be outstanding and is assumed to be approximately 5 years based on management's estimates of the time to a liquidity event. We do not expect to pay dividends, and accordingly, the dividend yield is zero. The risk free interest rate reflects a five-year period commensurate with the expected time to a liquidity event and was based on the U.S. Treasury yield curve. We do not estimate a forfeiture rate as our unvested shares vest daily. PERFORMANCE MEASURES We measure the performance of our retail, wholesale and international segments through a segment margin calculation, which specifically identifies not only gross profit on the sales of products through the three channels but also costs and expenses specifically related to each segment. Fluctuations in Quarterly Operating Results We have experienced, and will experience in the future, fluctuations in our quarterly operating results. There are numerous factors that can contribute to these fluctuations; however, the principal factors are seasonality, new store openings and store closings and wholesale activity. Seasonality We have historically realized higher revenues and operating income in our fourth quarter, particularly in our retail business. This has been primarily due to increased sales in the giftware industry during the holiday season in the fourth quarter. Retail Store Openings and Closings The timing of our new store openings and closings may have an impact on our quarterly results. First, we incur certain initial expenses related to opening each new store. These expenses, which consist primarily of occupancy, salaries, supplies and marketing costs, are expensed as incurred. Second, most store expenses vary proportionately with sales, but there is a fixed cost component. This typically results in lower store profitability when a new store opens because new stores generally have lower sales than mature stores. Due to both of these factors, during periods when new store openings as a percentage of the base are higher, operating profit may decline in dollars and/or as a percentage of sales. As the overall store base matures, the fixed cost component of selling expenses is spread over an increased level of sales, assuming sales increase as stores age, resulting in a decrease in selling and other expenses as a percentage of sales. Wholesale Account Activity The timing of new wholesale accounts may have an impact on our quarterly results due to the size of initial opening orders and promotional programs associated with the roll-out of orders. In addition, the loss of wholesale accounts may impact our quarterly results. OVERVIEW The following tables present our results of operations for the fifty-two weeks ended December 29, 2012, December 31, 2011 and January 1, 2011: 31 Table of Contents Fifty-two Fifty-two Fifty-two Weeks Ended Weeks Ended Weeks Ended (in thousands) December 29, 2012 December 31, 2011 January 1, 2011 YCC Holdings LLC Statements of Operations Data: Sales $ $ $ Cost of sales Gross profit Selling expenses General and administrative expenses Restructuring charges - Income from operations Other expense, net Income from continuing operations before provision for income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of taxes ) ) ) Net income $ $ $ Fifty-two Fifty-two Fifty-two Weeks Ended Weeks Ended Weeks Ended (in thousands) December 29, 2012 December 31, 2011 January 1, 2011 Yankee Holding Corp. Statements of Operations Data: Sales $ $ $ Cost of sales Gross profit Selling expenses General and administrative expenses Restructuring charges - Income from operations Other expense, net Income from continuing operations before provision for income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of taxes ) ) ) Net income $ $ $ The following tables set forth the various components of our consolidated statements of operations, expressed as a percentage of sales, for the periods indicated that are used in connection with the discussion herein. 32 Table of Contents Fifty-two Fifty-two Fifty-two Weeks Ended Weeks Ended Weeks Ended December 29, 2012 December 31, 2011 January 1, 2011 YCC Holdings LLC Statements of Operations Data: Sales: Retail % % % Wholesale International Total sales Cost of sales Gross profit Selling expenses General and administrative expenses Restructuring charges - Operating income Other expense, net Income from continuing operations before provision for income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of taxes - - ) Net income % % % Fifty-two Fifty-two Fifty-two Weeks Ended Weeks Ended Weeks Ended December 29, 2012 December 31, 2011 January 1, 2011 Yankee Holding Corp. Statements of Operations Data: Sales: Retail % % % Wholesale International Total sales Cost of sales Gross profit Selling expenses General and administrative expenses Restructuring charges - Operating income Other expense, net Income from continuing operations before provision for income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of taxes - - ) Net income % % % EXECUTIVE SUMMARY The following is a summary of our fifty-two weeks ended December 29, 2012 (“2012”): ● Despite the continued challenging economic environment sales increased 7.4% to $844.2 million in 2012 from $785.8 million during the fifty-two weeks ended December 31, 2011 (“2011”), driven primarily by double digit growth in our international operations and consumer direct business, new store openings and an increase in our comparable store sales. ● Total retail sales increased 9.1% in 2012 compared to 2011 driven by an increase in Consumer Direct sales of 38.1% as compared to the prior year coupled with a 2.5% increase in our comparable store sales as compared to the prior year. In addition, during 2012 we increased our Yankee Candle retail sales base by 16 net stores, ending the year with 568 Yankee Candle retail stores located in 46 states in the United States and one province in Canada. ● Wholesale sales increased 1.3% in 2012 compared to 2011, driven primarily by an increase in sales to our “All Other” channel, partially offset by decreased sales in our premium mass and gift store channels. We ended the year with approximately 33,700 wholesale locations, including our European operations. 33 Table of Contents ● International sales increased 14.2% in 2012 compared to 2011, despite the order management and shipping issues during the third quarter of 2012 associated with our new ERP system implementation. The increase in sales was driven primarily by growth in our United Kingdom and European wholesale business combined with increased sales in our retail concession business. ● We ended the fourth quarter of 2012 with approximately $40.0 million of cash on hand and no borrowings on our ABL Facility.During 2012, we repaid $70.6 million of the Term Loan Facility. We believe at a macro level consumer spending and the general retail outlook in the near term is likely to be impacted by uncertainty over tax and fiscal matters and rising gas prices.We will certainly be prudent as we manage through any periods of consumer uncertainty, but believe that our focused investment strategy and our ongoing commitment to driving cost efficiencies and managing our working capital will leave us well positioned for further growth and momentum in 2013 and beyond. FIFTY-TWO WEEKS ENDED DECEMBER 29, 2-TWO WEEKS ENDED DECEMBER 31, 2011 Sales Sales increased 7.4% to $844.2 million in 2012 from $785.8 million in 2011. Retail Sales Retail sales increased 9.1% to $490.2 million for 2012 from $449.2 million for 2011. The increase in retail sales was achieved primarily through (i) a 38.1% comparable sales growth in our consumer direct business resulting in approximately $14.6 million in increased sales, (ii) the addition of 26 new Yankee Candle retail stores opened in 2012 which increased sales by approximately $10.4 million, (iii) increased comparable store sales of approximately $9.1 million, (iv) increased sales attributable to stores opened in 2011 that have not entered the comparable store base (which in 2011 were open for less than a full year) of approximately $3.5 million, and (v)increased sales in our fundraising business of approximately $3.4 million. Comparable sales for our Retail business, including Consumer Direct, increased 5.9% for 2012 compared to 2011. Yankee Candle comparable store sales for 2012 increased 2.5% compared to 2011. Comparable store sales represent a comparison of sales during the corresponding fiscal periods on stores in our comparable stores sales base. A store first enters our comparable store sales base in the fourteenth fiscal month of operation. Permanently closed stores are excluded from the comparable store calculation beginning in the month in which the store closes. The increase in comparable store sales was driven by an increase in the average ticket price of 6.1% offset by a decrease in transactions of 3.6%. There were 542 stores included in the Yankee Candle comparable store base as of December 29, 2012 as compared to 512 stores included in the Yankee Candle comparable store base as of December 31, 2011. There were 568 total retail stores open as of December 29, 2012, compared to 552 total retail stores open as of December 31, 2011. Wholesale Sales Wholesale sales increased 1.3% to $238.3 million for 2012 from $235.2 million for 2011. The increase in wholesale sales was primarily due to (i) increased sales in our “all other” channel of approximately $13.5 million and (ii) increased sales in our specialty and department store channel of approximately $0.2 million, partially offset by (i) decreased sales in our gift store account channel of approximately $2.7 million and (ii) decreased sales to our premium mass channel of approximately $7.9 million. International Sales International sales increased 14.2% to $115.7 million for 2012 from $101.3 million for 2011, delivering strong year over year results despite order management and shipping issues and delays during the third quarter of 2012 associated with the implementation of our new ERP system. The increase in international sales was primarily due to (i) increased sales in our United Kingdom wholesale business of $7.1 million, (ii) increased sales in our retail concession channel of $2.9 million, (iii) an increase in our international distributor channels of $2.7 million, and (iv) increased sales in our European wholesale business (outside of the United Kingdom) of $2.0 million. These increases in our international sales were partially offset by a decrease of $0.3 million due to the effect of changes in foreign currency exchange rates, primarily the British Pound. Gross Profit Gross profit is sales less cost of sales. Included within cost of sales are the cost of the merchandise we sell through our retail and wholesale segments, inbound and outbound freight costs, the operational costs of our distribution facilities, which include receiving costs, inspection and warehousing costs, and salaries and expenses incurred by Yankee Candle's buying and merchandising operations. 34 Table of Contents Gross profit increased 7.8% to $480.3 million in 2012 from $445.4 million in 2011. As a percentage of sales, gross profit increased to 56.9% in 2012 from 56.7% in 2011. Included in the calculation of gross profit for fiscal 2012 and 2011 are purchase accounting costs of $1.4 million and $0.5 million, respectively. These costs were not allocated to our segments. Retail Gross Profit Retail gross profit increased 9.3% to $320.5 million for 2012 from $293.1 million for 2011. The increase in gross profit was primarily due to (i) price increases taken during the first quarter of 2012, which assuming no elasticity contributed $21.3 million, (ii) increased sales volume contributed approximately $20.9 million, (iii) sales volume increases from our Yankee Candle fundraising division which contributed additional gross profit of approximately $2.1 million and (iv) decreased costs in our supply chain operations of approximately $0.2 million. These retail gross profit increases were partially offset by increased promotional and marketing activity of approximately $15.4 million, coupled with unfavorable product mix of approximately $1.7 million. As a percentage of retail sales, retail gross profit increased to 65.4% for 2012 from 65.2% for 2011.The increase in gross profit rate consisted of price increases taken during the first quarter of 2012, which assuming no elasticity increased gross profit by approximately 1.6% coupled with decreased costs in our supply chain operations resulting in an increase in gross profit rate of 0.1%.These increases in gross profit rate were offset by increased promotional activity which decreased gross profit by approximately 1.1% and unfavorable product mix which also decreased gross profit rate by approximately 0.4%. Wholesale Gross Profit Wholesale gross profit increased 2.9% to $113.3 million for 2012 from $110.1 million for 2011. The increase in wholesale gross profit was primarily attributable to price increases taken during the first quarter of 2012, which assuming no elasticity increased gross profit by approximately $11.6 million, coupled with decreased costs in our supply chain operations of approximately $3.2 million. These increases were partially offset by (i) unfavorable product cost related to shift in channel mix of approximately $5.7 million, (ii) increased promotional and marketing activity of approximately $3.5 million and (iii) decreased sales volume, which decreased gross profit by approximately $2.3 million. As a percentage of sales, wholesale gross profit increased slightly to 47.6% for 2012 from 46.8% for 2011. The increase in gross profit rate was primarily attributable to (i) price increases taken during the first quarter of 2012, which assuming no elasticity contributed approximately 2.7% and (ii) decreased costs in our supply chain operations which increased gross profit rate by approximately 1.3%. These increases were partially offset by unfavorable product cost mix of 2.5% coupled with promotional and marketing activity which decreased gross profit rate by 0.8%. International Gross Profit International gross profit increased 12.1% to $48.0 million for 2012 from $42.8 million for 2011. The increase in international gross profit was primarily attributable to increased sales volume of $8.4 million and favorable product cost and channel mix of $3.4 million. These increases in gross profit were partially offset by (i) increased allowances and promotional activity which decreased gross profit by approximately $5.1 million, (ii) increased supply chain operations costs, which decreased gross profit by approximately $1.3 million, that were primarily related to additional labor and processing costs to address shipping issues associated with the implementation of the new ERP system for YCE, in addition to a (iii) decrease of $0.2 million due to the effect of changes in foreign currency exchange rates, primarily the British Pound. As a percentage of international sales, international gross profit decreased to 41.5% for 2012 from 42.3% for 2011. The decrease in gross profit rate was primarily attributable to increased allowances and promotional activity which decreased gross profit rate by 2.5% coupled with increased supply chain operations costs of 1.2%. These decreases were partially offset by a favorable product and channel mix of approximately 2.9% largely attributable to increased sales within our retail concessions channel, which has the highest margins within our international business. Selling Expenses Selling expenses increased 1.3% to $238.0 million for 2012 as compared to $235.0 million for 2011. These expenses are related to both wholesale and retail operations and consist of payroll, occupancy, advertising and other operating costs, as well as pre-opening costs, which are expensed as incurred.As a percentage of sales, selling expenses were 28.2% and 29.9% for 2012 and 2011, respectively. Included in selling expenses for fiscal 2012 and 2011 are purchase accounting costs of $2.9 million and $13.7 million respectively, consisting primarily of the amortization of intangible assets. These costs were not allocated to our segments. Retail Selling Expenses Retail selling expenses increased 4.3% to $192.9 million for 2012 as compared to $185.0 million for 2011. These expenses relate to payroll, occupancy, advertising and other store operating costs, as well as pre-opening costs, which are expensed as incurred. This increase in retail selling expenses was primarily related to expenses incurred in new Yankee Candle retail stores opened in 2012 and 2011, which together accounted for approximately $9.4 million. This increase was partially offset by (i) decreases in marketing related spend of approximately $0.5 million, (ii) decreased occupancy expenses of $0.4 million, (iii) decreased supplies expenses of $0.3 million and (iv) decreases in other selling expenses. 35 Table of Contents As a percentage of retail sales, retail selling expenses were 39.4% and 41.2% for 2012 and 2011, respectively. The decrease in selling expense rate was primarily due to the leveraging of selling expenses by 0.7% as a result of increased comparable store sales, coupled with the decrease in labor, occupancy and other costs of approximately 1.4% as a result of increased sales volume in our consumer direct business and at retail stores. These decreases were partially offset by increases from new Yankee Candle retail stores opened in 2012 and 2011, which together negatively impacted selling expense by approximately 0.5%.New stores typically generate higher selling expenses as a percentage of sales than mature stores since fixed costs, as a percent of sales, are higher in the early period of a store’s operation. Wholesale Selling Expenses Wholesale selling expenses decreased 3.8% to $12.8 million for 2012 as compared to $13.3 million for 2011. These expenses relate to payroll, advertising and other operating costs. As a percentage of wholesale sales, wholesale selling expenses were 5.4% and 5.6% for 2012 and 2011, respectively. The decrease in selling expenses and as a percentage of sales was primarily attributable to decreased marketing and labor costs year over year, partially offset by increased commissions expense for the gift and premium mass channels. International Selling Expenses International selling expenses increased 28.4% to $29.4 million for 2012 from $22.9 million for 2011. As a percentage of international sales, international selling expenses were 25.4% and 22.6% for 2012 and 2011, respectively.The increase in selling expenses was primarily related to (i) increased commissions and labor expenses of $2.8 million, (ii) the write-off of a portion of a receivables balance from one of our wholesale accounts that went into receivership of approximately $1.2 million and other operating costs of approximately $2.5 million related to the increased sales volume in this business.The increase in selling expenses as a percentage of sales was primarily related to the write-off mentioned above which had a negative impact of approximately 1.1%, increased commissions and labor costs of approximately 0.7% related to the revenue growth in the business and increases in other selling expenses of approximately 1.0%. General and Administrative Expenses General and administrative expenses, which are shown in the unallocated/corporate/other column of the Company's segment footnote, consist primarily of personnel-related costs including senior management, accounting, information systems, human resources, legal, marketing, management incentive programs and bonus and other costs that are not readily allocable to either the retail or wholesale operations. YCC Holdings’ general and administrative expenses were $72.2 million and $62.5 million for 2012 and 2011, respectively.As a percentage of sales, general and administrative expenses were 8.6% and 7.9% for 2012 and 2011, respectively. The general and administrative expenses of $62.5 million for 2011 includes the $3.0 million paid to Class B and Class C common unit holders in February 2011 in connection with the issuance of the Senior PIK Notes. Excluding such expenses, general and administrative costs increased by $12.7 million in 2012 over the prior year driven largely by (i) increased incentive program expenses of $6.9 million driven by positive performance to plans, (ii) increased consulting and advertising expenses of $2.1 million, (iii) increased medical costs of $1.7 million, (iv) increased labor expenses of $1.7 million and (v) additional operating expenses driven by increased sales over prior year of $0.3 million. Holding Corp.’s general and administrative expenses were $72.1 million and $62.0 million for 2012 and 2011, respectively.As a percentage of sales, general and administrative expenses were 8.5% and 7.9% for 2012 and 2011, respectively. The general and administrative expenses of $62.0 million for 2011 includes the $3.0 million paid to Class B and Class C common unit holders in February 2011 in connection with the issuance of the Senior PIK Notes. Excluding such expenses, general and administrative costs increased by $13.1 million in 2012 over the prior year driven by (i) increased incentive program expenses of $6.9 million driven by positive performance to plans, (ii) increased consulting and advertising expenses of $2.1 million, (iii) increased medical costs of $1.7 million, (iv) increased labor expenses of $1.7 million and (v) additional operating expenses driven by increased sales over prior year of $0.7 million. Restructuring Charges During the first quarter of 2012, the Company restructured its Wholesale and Retail operations.The Company also initiated a change in reporting structure and changes of roles and responsibilities within the organization that resulted in workforce reductions.These changes included changes to the executive committee, changes to the reporting structure and operational focus within the retail segment, alignment of the brand innovation and merchandising teams across all channels of the business, and other administrative changes. In addition, during the second quarter of 2012, YCE relocated its corporate headquarters and distribution center in England.The Company incurred restructuring charges of $1.7 million during 2012 related to these activities. 36 Table of Contents During 2008 and 2009, the Company initiated restructuring plans related to its Aroma Naturals and Illuminations businesses and certain corporate workforce restructuring activities.During 2010, the Company initiated a restructuring plan primarily related to the elimination of a facility and certain employee positions as a result of the restructuring of the Company’s shipping and warehousing activities. The Company made payments of $1.1 million, $0.2 million and $2.7 million during 2012, 2011 and 2010, respectively related to these restructuring activities.As of December 29, 2012, the balance of $1.5 million in the restructuring accrual was related to (i) continuing operations employee related expenses of $0.1 million as a result of the first quarter of 2012 organization changes detailed above, (ii) continuing operations occupancy related expenses of $0.7 million related to YCE exiting the old facility prior to the termination of the lease agreement and (iii) discontinued operations of $0.7 million primarily related to lease agreements for one Illuminations retail store and a lease related the former Illuminations corporate headquarters in Petaluma, California. The lease at the old YCE facility expires in May of 2014, the lease for the Illuminations retail store expires in January 2017 and the lease for the property in Petaluma California expires in March 2013. These leases will continue to be paid through their lease termination dates unless the Company is able to structure buyout agreements with the landlords or find replacement tenants. Interest and Other (Income) Expense, Net YCC Holdings’ interest and other (income) expense, net, which is shown in YCC Holdings’ unallocated/corporate/other column of YCC Holdings’ segment footnotes was $113.5 million for 2012 compared to $94.2 million for 2011.The primary component of this expense is interest expense, which was $106.9 million and $101.6 million for 2012 and 2011, respectively. During 2012, in connection with the refinancing of our Senior Secured Credit Facility we recorded a loss on extinguishment of debt of $13.4 million comprised of the write-off of unamortized deferred financing fees of $6.7 million and call premiums of $6.7 million. The $13.4 million loss on extinguishment of debt is also included in interest and other expense, net, in the segment footnote. The increase in interest expense primarily relates to additional interest expense of $3.3 million of related to the Senior PIK Notes which were outstanding for the full fifty-two weeks ended December 29, 2012. Holding Corp.’s interest and other expense, net, which is shown in Holding Corp.’s unallocated/corporate/other column of Holding Corp.’s segment footnote was $78.5 million for 2012 compared to $63.1 million for 2011. The primary component of this expense is interest expense, which was $71.9 million and $70.5 million for 2012 and 2011 respectively. During 2012, in connection with the refinancing of our senior secured credit facility (“Senior Secured Credit Facility”) we recorded a loss on extinguishment of debt of $13.4 million comprised of the write-off of unamortized deferred financing fees of $6.7 million and call premiums of $6.7 million. The $13.4 million loss on extinguishment of debt is also included in interest and other expense, net, in the segment footnote. Changes in the fair value of our derivative contracts are recognized in the consolidated statement of operations. During 2012 and 2011 we recognized a gain of $7.7 million and $6.4 million, respectively, related to derivative contracts. Provision for Income Taxes The provision for income taxes for YCC Holdings for 2012 and 2011, was $21.9 million and $20.0 million, respectively. The effective tax rates for 2012 and 2011 were 39.8% and 37.2%, respectively. The increase in the YCC Holdings effective tax rate for 2012 compared to 2011 is primarily attributable to a valuation allowance against net operating loss carryforwards in Germany, interest and penalties accrued on our uncertain tax positions, a reduced benefit of the foreign tax rate differential and lower income tax credits. The provision for income taxes for Holding Corp. for 2012 was $33.5 million compared to $30.5 million for 2011. The effective tax rates for 2012 and 2011 were 37.3% and 35.8%, respectively. The increase in the Holding Corp. effective tax rate for 2012 compared to 2011 is primarily attributable to a recording a valuation allowance against net operating loss carryforwards in Germany, interest and penalties accrued on our uncertain tax positions, a reduced benefit of the foreign tax rate differential and lower income tax credits. Loss from Discontinued Operations, Net of Tax The discontinued operations of both the Illuminations and Aroma Naturals businesses are as follows: 37 Table of Contents Fifty-two Fifty-two Fifty-two Weeks Ended Weeks Ended Weeks Ended December 29, 2012 December 31, 2011 January 1, 2011 Sales $
